







EXECUTION COPY
 




creditagreementimage1.gif [creditagreementimage1.gif]


CREDIT AGREEMENT


dated as of


June 15, 2018,


among


HAEMONETICS CORPORATION


and


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________


JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A. and
CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,


CITIBANK, N.A. and
CITIZENS BANK, N.A.,
as Co-Syndication Agents,


BANK OF AMERICA, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION and
TD BANK, N.A.,
as Co-Documentation Agents
 







--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
ARTICLE I Definitions
 
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
26
SECTION 1.03.
Terms Generally
26
SECTION 1.04.
Accounting Terms; GAAP
26
SECTION 1.05.
Interest Rates
27
ARTICLE II The Credits
27
SECTION 2.01.
Commitments
27
SECTION 2.02.
Loans and Borrowings
27
SECTION 2.03.
Requests for Borrowings
28
SECTION 2.04.
Determination of Dollar Amounts
29
SECTION 2.05.
Swingline Loans
29
SECTION 2.06.
Letters of Credit
31
SECTION 2.07.
Funding of Borrowings
35
SECTION 2.08.
Interest Elections
36
SECTION 2.09.
Termination and Reduction of Commitments
37
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
38
SECTION 2.11.
Prepayment of Loans
39
SECTION 2.12.
Fees
40
SECTION 2.13.
Interest
41
SECTION 2.14.
Market Disruption; Alternate Rate of Interest
42
SECTION 2.15.
Increased Costs
43
SECTION 2.16.
Break Funding Payments
45
SECTION 2.17.
Taxes
45
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
48
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
50
SECTION 2.20.
Defaulting Lenders
51
SECTION 2.21.
Expansion Option
53
SECTION 2.22.
Judgment Currency
54
ARTICLE III Representations and Warranties
55
SECTION 3.01.
Organization; Powers
55
SECTION 3.02.
Authorization; Enforceability
55
SECTION 3.03.
Governmental Approvals; No Conflicts
55
SECTION 3.04.
Financial Condition; No Material Adverse Change
55
SECTION 3.05.
Properties
56
SECTION 3.06.
Litigation, Environmental and Labor Matters
56
SECTION 3.07.
Compliance with Laws and Contractual Obligations
57
SECTION 3.08.
Investment Company Status
57
SECTION 3.09.
Taxes
57






--------------------------------------------------------------------------------





SECTION 3.10.
ERISA
57
SECTION 3.11.
Disclosure
57
SECTION 3.12.
Federal Reserve Regulations
57
SECTION 3.13.
Solvency
58
SECTION 3.14.
Use of Proceeds
58
SECTION 3.15.
Subsidiaries
58
SECTION 3.16.
Liens
58
SECTION 3.17.
No Burdensome Restrictions
58
SECTION 3.18.
No Default
58
SECTION 3.19.
Anti-Corruption Laws and Sanctions
58
SECTION 3.20.
No EEA Financial Institution
58
ARTICLE IV Conditions
58
SECTION 4.01.
Effective Date
58
SECTION 4.02.
Each Credit Event
60
ARTICLE V Affirmative Covenants
60
SECTION 5.01.
Financial Statements and Other Information
60
SECTION 5.02.
Notices of Material Events
61
SECTION 5.03.
Existence; Conduct of Business
62
SECTION 5.04.
Payment of Obligations
62
SECTION 5.05.
Maintenance of Properties; Insurance
62
SECTION 5.06.
Books and Records; Inspection Rights
63
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
63
SECTION 5.08.
Use of Proceeds
63
SECTION 5.09.
Accuracy of Information
63
SECTION 5.10.
Material Domestic Subsidiaries
63
ARTICLE VI Negative Covenants
64
SECTION 6.01.
Indebtedness
64
SECTION 6.02.
Liens
65
SECTION 6.03.
Fundamental Changes and Asset Sales
65
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
67
SECTION 6.05.
Swap Agreements
68
SECTION 6.06.
Restricted Payments
68
SECTION 6.07.
Transactions with Affiliates
69
SECTION 6.08.
Restrictive Agreements
69
SECTION 6.09.
Financial Covenants
69
SECTION 6.10.
Sale and Leaseback Transactions
69
ARTICLE VII Events of Default
70
ARTICLE VIII The Administrative Agent
72
SECTION 8.01.
Authorization and Action
72
SECTION 8.02.
Administrative Agent’s Reliance, Indemnification, Etc
74
SECTION 8.03.
Posting of Communications
75
SECTION 8.04.
The Administrative Agent Individually
76






--------------------------------------------------------------------------------





SECTION 8.05.
Successor Administrative Agent
77
SECTION 8.06.
Acknowledgement of Lenders and Issuing Banks
77
SECTION 8.07.
Certain ERISA Matters
78
ARTICLE IX Miscellaneous
80
SECTION 9.01.
Notices
80
SECTION 9.02.
Waivers; Amendments
81
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
83
SECTION 9.04.
Successors and Assigns
84
SECTION 9.05.
Survival
87
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
87
SECTION 9.07.
Severability
88
SECTION 9.08.
Right of Setoff
88
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
88
SECTION 9.10.
WAIVER OF JURY TRIAL
89
SECTION 9.11.
Headings
89
SECTION 9.12.
Confidentiality
89
SECTION 9.13.
Material Non-Public Information
90
SECTION 9.14.
Authorization to Distribute Certain Materials to Public-Siders
90
SECTION 9.15.
Interest Rate Limitation
91
SECTION 9.16.
USA PATRIOT Act
91
SECTION 9.17.
Release of Subsidiary Guarantors
91
SECTION 9.18.
No Advisory or Fiduciary Responsibility
91
SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
92
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 2.01A
Commitments
 
Schedule 2.01B
Letter of Credit Commitments
 
Schedule 2.06
Existing Letters of Credit
 
Schedule 3.06
Disclosed Matters
 
Schedule 3.15
Subsidiaries and Material Domestic Subsidiaries
 
Schedule 6.01
Existing Indebtedness
 
Schedule 6.02
Existing Liens
 
Schedule 6.04
Existing Investments
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
Form of Compliance Certificate
 
Exhibit C-1
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)
 
Exhibit C-2
Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for
U.S. Federal Income Tax Purposes)
 






--------------------------------------------------------------------------------





Exhibit C-3
Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)
 
Exhibit C-4
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for
 U.S. Federal Income Tax Purposes)
 
Exhibit D
Form of Increasing Lender Supplement – Existing Lender
 
Exhibit E
Form of Augmenting Lender Supplement – New Lender
 
Exhibit F
Form of Borrowing Request
 














--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of June 15, 2018, among HAEMONETICS
CORPORATION, a Massachusetts corporation, the LENDERS from time to time party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired EBITDA” means, with respect to any Acquired Entity, Consolidated
EBITDA of such Acquired Entity for the applicable period (determined as if
references to the Company and the Subsidiaries in the definition of Consolidated
EBITDA were references to such Acquired Entity and its subsidiaries) but
excluding the Consolidated EBITDA of any related person, property, business or
asset to the extent not so acquired, all as determined on a consolidated basis
for such Acquired Entity.
“Acquired Entity” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person, or any business unit, division, product line or line
of business of any Person, (b) the acquisition of in excess of fifty percent
(50%) of the Equity Interests of any Person, or (c) the acquisition of another
Person by a merger, amalgamation or consolidation or any other combination with
such Person.
“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.09(a).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates and branches), in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $350,000,000.









--------------------------------------------------------------------------------







“Aggregate Term Loan Commitment” means the aggregate amount of the Term Loan
Commitments of all of the Lenders. As of the Effective Date, the Aggregate Term
Loan Commitment is $350,000,000.
“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling, (d)
Swiss Francs and (e) any other currency (x) that is a lawful currency (other
than U.S. Dollars) that is readily available and freely transferable and
convertible into U.S. Dollars, (y) for which a LIBO Screen Rate is available in
the Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Revolving Lenders.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in U.S. Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction, the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments); provided, that in the case of Section 2.20
when a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment shall be disregarded in the foregoing calculation, and (b) with
respect to Term Loans, a percentage equal to a fraction the numerator of which
is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Leverage
Ratio applicable on such date:
Pricing Level
Consolidated Leverage Ratio
Applicable Rate
for Eurodollar Loans
Applicable Rate for ABR Loans
Applicable Rate for Commitment Fee



2

--------------------------------------------------------------------------------





I


< 1.00:1.00
1.125%
0.125%
0.15%
II
≥ 1.00:1.00 and < 2.00:1.00
1.250%
0.250%
0.175%
III
≥ 2.00:1.00 and < 2.50:1.00
1.375%
0.375%
0.225%
IV
≥ 2.50:1.00 and < 3.00:1.00
1.500%
0.500%
0.275%
V
≥ 3.00:1.00
1.750%
0.750%
0.275%



For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company and the
Subsidiaries based on the most recent Financial Statements and corresponding
Compliance Certificate; and (b) each change in the Applicable Rate resulting
from a change in the Consolidated Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such Financial Statements and Compliance Certificate indicating such
change and ending on the date immediately preceding the effective date of the
next change in the Applicable Rate; provided, that Pricing Level V set forth
above shall apply if the Company fails to deliver the Financial Statements or
corresponding Compliance Certificate required to be delivered by it, during the
period from the expiration of the time for delivery thereof until such Financial
Statements and Compliance Certificate are delivered. Pricing Level II set forth
above shall apply during the period commencing on and including the Effective
Date and ending on the date immediately preceding the delivery of Financial
Statements covering the fiscal quarter of the Company and the Subsidiaries
ending on or about June 30, 2018, and the corresponding Compliance Certificate.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Citibank, N.A. and
Citizens Bank, N.A., in their capacity as Joint Lead Arrangers and Joint
Bookrunners.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a






3

--------------------------------------------------------------------------------







component of the Revolving Credit Exposure for purposes of calculating the
commitment fee under Section 2.12(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, such Person has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided, that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) Term Loans of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (c) a
Swingline Loan.
“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, substantially in the form of Exhibit F.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used


4

--------------------------------------------------------------------------------







in connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the applicable Agreed
Currency in the London interbank market or (other than in respect of Borrowings
denominated in U.S. Dollars or Euro) the principal financial center of such
Agreed Currency, and (b) when used in connection with a Eurodollar Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalent Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, any sovereign nation other than the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of such nation), in each case maturing
within one year from the date of acquisition thereof and having a rating of at
least “A” by at least two of S&P, Moody’s and Fitch;
(c)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from at least two of S&P,
Moody’s and Fitch;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, (i) any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000 or (ii) any foreign commercial bank which has a combined
capital and surplus and undivided profits (on a consolidated basis with its
Affiliates) of not less than $500,000,000 or the foreign currency equivalent
thereof and which foreign bank has an investment grade short-term debt rating by
at least two of S&P, Moody’s and Fitch;
(e)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (d)
above;
(f)    United States money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, and (ii) have
only investment grade portfolio assets with a weighted average rating of at
least “A” by at least two of S&P, Moody’s and Fitch; provided, that no such
investment in a United States money market fund constitutes more than two
percent (2%) of the total portfolio assets of such fund; and




5

--------------------------------------------------------------------------------







(g)    Non-United States money market funds that (i) comply with the criteria
set forth in any law, rule or regulation in the applicable jurisdiction which is
similar to SEC Rule 2a-7 under the Investment Company Act of 1940, and (ii) have
only investment grade portfolio assets with a weighted average rating of at
least “A” by at least two of S&P, Moody’s and Fitch; provided, that no such
investment in a non-United States money market fund constitutes more than five
percent (5%) of the total portfolio assets of such fund.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company or (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law or treaty), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 8.03(c), including through an
Approved Electronic Platform.
“Company” means Haemonetics Corporation, a Massachusetts corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.




6

--------------------------------------------------------------------------------







“Computation Date” has the meaning assigned to such term in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” or “consolidated” means, with reference to financial statements
or financial statement items of any Person, such statements or items of such
Person and its subsidiaries on a consolidated basis in accordance with
applicable principles of consolidation under GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:
(i)Consolidated Interest Expense;
(ii)the provision for federal, state, local and foreign income taxes;
(iii)depreciation expense or write-down of tangible assets;
(iv)amortization or write-down of intangibles (including goodwill) and
organization costs;
(v)in connection with Permitted Acquisitions or otherwise, each of the
following, without duplication: unusual or non-recurring costs, charges or
expenses, restructuring charges, costs or expenses (including new reserves or
adjustments to existing reserves), costs associated with increasing the value of
acquired inventory under GAAP, severance costs, relocation costs, integration
costs, other business optimization expenses or reserves, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities); provided, that the aggregate amount added back to Consolidated Net
Income pursuant to this clause (v) shall not exceed for any Reference Period, an
amount for such Reference Period not to exceed the greater of 15% of
Consolidated EBITDA (calculated after giving effect to such add-back) and
$30,000,000;
(vi)in the case of any period that includes the Effective Date, transaction
costs related to the Transactions;
(vii)in the case of any period that includes the date on which a Permitted
Acquisition closes, transaction costs related to such Permitted Acquisition in
an aggregate amount not to exceed $10,000,000 for each such Permitted
Acquisition;
(viii)non-cash losses on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business);
(ix)non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests of Company, the granting of options for Equity
Interests in Company, the granting of appreciation rights and similar
arrangements in respect of Equity




7

--------------------------------------------------------------------------------





Interests in Company (including any repricing, amendment, modification,
substitution or change of any such Equity Interest or similar arrangements);
(x)expenses, charges or losses to the extent indemnified or insured by a third
party reasonably acceptable to the Administrative Agent (excluding the Company
and the Subsidiaries), including those covered by indemnification provisions in
connection with the Transactions and Permitted Acquisitions, to the extent (A)
the Company has determined that there is a reasonable basis for such coverage,
(B) coverage has not been denied and (C) such amounts are actually reimbursed by
such third party in cash within one hundred eighty (180) days after the related
amount is first added back to Consolidated EBITDA pursuant to this clause (x)
(and if not so reimbursed within such one hundred eighty (180) day period, such
amount shall be deducted from Consolidated EBITDA during the applicable future
period); and
(xi)in connection with a Permitted Acquisition, without duplication, the amount
of net cost savings and synergies projected by the Company in good faith to be
realized as a result of specified actions taken or expected to be taken and
calculated on a pro forma basis as though such cost savings and synergies had
been realized on the first day of such period, net of the amount of actual
benefits realized from such actions; provided that (A) such cost savings and
synergies are permitted to be reflected in financial statements prepared in
accordance with Regulation S-X under the Securities Act of 1933, as amended, and
(B) the chief financial officer of the Company shall have certified to the
Administrative Agent that (1) such cost savings and synergies are reasonably
identifiable and factually supportable, reasonably attributable to the actions
specified and reasonably anticipated to result from such actions, (2) such
actions have been taken, initiated or are reasonably expected to be taken and
(3) the benefits resulting therefrom are anticipated by the Company to be
realized within twelve (12) months after the date of such Permitted Acquisition;
minus
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)federal, state, local and foreign income tax credits and refunds (to the
extent not netted from tax expense);
(ii)non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);
(iii)gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);
(iv)non-recurring income or gains from discontinued operations;
(v)other extraordinary, unusual or non-recurring income or gains
(vi)any cash payments made during such period in respect of items initially
added back under clauses (a)(viii) and (a)(ix) above on the basis that they were
non-cash,






8

--------------------------------------------------------------------------------





subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred; and
(vii)all reversals that reduce any reserve that was accrued in a prior period
(but only to the extent amounts in respect of such accrual were added back in
determining Consolidated EBITDA pursuant to clause (a) above during such
period);
in each case, as determined on a consolidated basis for the Company and the
Subsidiaries; provided that,
(I)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA for such period of any Person,
property, business or asset acquired in a Permitted Acquisition (an “Acquired
Entity”) during such period to the extent not subsequently sold, transferred or
otherwise disposed of in or prior to such period determined on a historical pro
forma basis, and
(II)    there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA for such period of any Person, property, business or
asset sold, transferred or otherwise disposed of by the Company or any
Subsidiary during such period (each such person, property, business or asset so
sold, transferred or otherwise disposed of, a “Sold Entity”) determined on a
historical pro forma basis.
“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the Reference Period ended on
such date to (b) Consolidated Interest Expense for the Reference Period ended on
such date.
“Consolidated Interest Expense” means, for any period, for the Company and the
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Company and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit).
“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated
EBITDA for the Reference Period ended on such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and the Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period.
“Consolidated Tangible Assets” means, as of any date of determination, the book
value as of such date of all assets of the Company and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP, minus the book value
as of such date of all goodwill and other intangible assets of the Company and
its Subsidiaries, as determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness (excluding, in
the case of Indebtedness of the type described in clause (i) of the definition
of Indebtedness, obligations in respect of trade letters of credit and letters
of guaranty supporting trade and similar accounts payable arising in the
ordinary course of business) of the Company and the Subsidiaries on a
consolidated basis.




9

--------------------------------------------------------------------------------





“Contemplated Tax Restructuring” means the transfer (in a transaction or series
of related transactions) by the Company or any of its Subsidiaries of the Equity
Interests in certain of their respective foreign Subsidiaries to any other
direct or indirect, wholly-owned Subsidiary of the Company; provided that (a)
any foreign Subsidiary that is directly owned by a Loan Party prior to such
transfer shall be directly owned by a Loan Party after giving effect to such
transfer and (b) any foreign Subsidiary that is directly owned by a non-Loan
Party prior to such transfer may be directly owned by the Company or any other
Subsidiary after giving effect to such transfer; provided, further, transfers
that are completed in a series of transactions shall be permitted so long as,
after giving effect to the last such transaction in such series of transactions,
clauses (a) and (b) above are satisfied (regardless of whether any individual
intervening transaction in such series of transactions would not satisfy clauses
(a) or (b) above).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s Term Loans outstanding at
such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two (2) Business Days after the date required to be funded or
paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to such funding obligation cannot be satisfied)
or generally under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.




10

--------------------------------------------------------------------------------





“Disposed EBITDA” means, with respect to any Sold Entity, the amount of
Consolidated EBITDA of such Sold Entity for the applicable period, as applicable
(determined as if references to the Company and the Subsidiaries in the
definition of Consolidated EBITDA were references to such Sold Entity and its
subsidiaries) but excluding the Consolidated EBITDA of any related person,
property, business or asset to the extent not so sold, transferred, or otherwise
disposed of, all as determined on a consolidated basis for such Sold Entity.
“Dollar Amount” of any currency means, at the time of determination thereof, (a)
if such amount is expressed in U.S. Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in U.S. Dollars
determined by using the rate of exchange for the purchase of the U.S. Dollars
with such Foreign Currency in the London foreign exchange market at or about
11:00 a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in U.S. Dollars as determined by the
Administrative Agent using any method of determination it reasonably deems
appropriate) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in U.S. Dollars as determined by the Administrative
Agent using any method of determination it reasonably deems appropriate.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States of America or the District of Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b)






11

--------------------------------------------------------------------------------





the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under any
subsection of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) the existence
with respect to any Multiemployer Plan of an “accumulated funding deficiency”
(as defined in Sections 412 and 431 of the Code or Sections 302 and 304 of
ERISA), whether or not waived, or the determination that any Multiemployer Plan
is in either “endangered status” or “critical status” (as defined in Section 432
of the Code or Section 305 of ERISA), or the failure of any Plan that is not a
Multiemployer Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan that is not a Multiemployer Plan is in “at-risk” status (as defined in
Section 430(i) of the Code or Section 303(i) of ERISA) or the imposition of any
lien on the Company or any of its ERISA Affiliates pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA; (c) the filing pursuant to Section 412(c)
of the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the engagement by the Company or any of its ERISA Affiliates in a
non-exempt “prohibited transaction” (as defined under Section 406 of ERISA or
Section 4975 of the Code) or a breach of a fiduciary duty under ERISA in either
case with respect to a Plan that could reasonably be expected to result in
material liability to the Company or any Subsidiary; (i) the failure of any Plan
(and any related trust) that is intended to be qualified under Sections 401 and
501 of the Code to be so qualified; (j) the commencement, existence or
threatening of a claim, action, suit, audit or investigation with respect to any
Plan, other than a routine claim for benefits; (k) any incurrence by or any
expectation of the incurrence by the Company or any Subsidiary of any material
liability for post-retirement benefits under any employee benefit plan described
in Section 3(1) of ERISA, other than as required by Section 601 et seq. of ERISA
or Section 4980B of the Code or similar state law; or (l) the occurrence of an
event with respect to any employee benefit plan described in Section 3(3) of
ERISA that results in the imposition of a material excise tax or any other
material liability on the Company or any Subsidiary or of the imposition of a
Lien on the assets of the Company or any Subsidiary.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.






12

--------------------------------------------------------------------------------





“Euro” or “€” means the single currency of the participating member states of
the European Union.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
30, 2014, by and among the Company, the lenders party thereto on the Effective
Date, and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means, with respect to any Loan Party, such Loan Party’s
chief financial officer, principal accounting officer, treasurer or corporate
controller.




13

--------------------------------------------------------------------------------





“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fitch” means Fitch Ratings, Inc.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Lines of Credit” has the meaning assigned to such term in
Section 6.01(b).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any supra-national bodies such as the European Union or the European Central
Bank and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith.
“Guarantee Agreement” means the Guarantee Agreement dated as of the date hereof
by the Company and the Subsidiary Guarantors in favor of the Credit Parties and
the other Holders of Obligations referred to therein, as amended, restated,
supplemented or otherwise modified from time.
“Guarantors” means, collectively, the Company and the guarantors party to the
Guarantee Agreement, including the Subsidiary Guarantors.






14

--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary
which, together with its subsidiaries, comprises two percent (2%) or less of the
Company’s consolidated assets as of such date, and two percent (2%) or less of
the Company’s total sales and Consolidated Net Income as of the end of or for
the most recently ended Reference Period.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of another Person, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, any obligations of a Person associated
with a lease transaction that qualifies as an operating lease under either
existing GAAP or any future changes to GAAP will be excluded from the definition
of Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any




15

--------------------------------------------------------------------------------





Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period and the Maturity Date, and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months (or, if agreed to by each of the Lenders, twelve (12) months)
thereafter, as the Company may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period for which the LIBO Screen Rate is available
for the applicable currency that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Citizens
Bank, N.A. and each other Lender designated by the Company as an “Issuing Bank”
hereunder that has agreed to such designation (and is reasonably acceptable to
the Administrative Agent), each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a draw
made under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.






16

--------------------------------------------------------------------------------





“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Issuing Banks and the
Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.
“LIBO Rate” means, with respect to any Eurodollar Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Agreed Currency and Interest Period;
provided that, if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Agreed Currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the Guarantee Agreement,
each promissory note delivered pursuant to this Agreement, any Letter of Credit
applications and any agreements between the Company and an Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or




17

--------------------------------------------------------------------------------





the respective rights and obligations between the Company and such Issuing Bank
in connection with the issuance of Letters of Credit, and any other agreements,
instruments, documents and certificates executed by or on behalf of any Loan
Party and delivered to or in favor of the Credit Parties concurrently herewith
or hereafter in connection with the Transactions hereunder. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.
“Loan Parties” means, collectively, the Company and the Guarantors.
“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.
“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time for
such currency as specified from time to time by the Administrative Agent (it
being understood that such local time in the case of this clause (b) shall mean
London, England time unless otherwise notified by the Administrative Agent).
“Margin Stock” means margin stock within the meaning of Regulations T, U and X
of the Board, as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or operations of the Company and the Subsidiaries,
taken as a whole, or (b) the validity or enforceability of any Loan Document or
the rights or remedies of the Credit Parties thereunder.
“Material Domestic Subsidiary” means a Domestic Subsidiary which, by itself or
together with its Domestic Subsidiaries, comprises five percent (5%) or more of
the Company’s consolidated assets, total sales or Consolidated Net Income as of
the end of or for the most recently ended Reference Period.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and the Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means June 15, 2023.
“Maximum Expansion Amount” means, as of any time of determination, the amount
(if any) by which (i) the sum of (x) $250,000,000 plus (y) the aggregate
principal amount of voluntary prepayments of the Term Loans made by the Company
pursuant Section 2.11 after the Effective Date exceeds (ii) the sum of (x) the
aggregate amount of increases in the Aggregate Revolving Commitment effected
pursuant to Section 2.21 after the Effective Date plus (y) the aggregate
principal amount of Incremental Term Loans made pursuant to Section 2.21 after
the Effective Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multi-Year LCs” has the meaning assigned to such term in Section 2.06(c).






18

--------------------------------------------------------------------------------





“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Company of any proceeding under any debtor relief
laws naming the Company as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to such term in Section 9.16.


19

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
that satisfies all of the following conditions:
(a)    both before and immediately after giving effect to such Acquisition and
the incurrence or assumption of any Indebtedness in connection therewith, (i)
the Company shall be in compliance on a Pro Forma Basis with each financial
covenant set forth in Section 6.09 as of the last day of the most recent fiscal
quarter for which the Company has delivered Financial Statements, and (ii) no
Default or Event of Default shall have occurred and be continuing;
(b)    such Acquisition shall not be actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose Equity
Interests are to be acquired; and
(c)    in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving entity shall be a Loan Party.
“Permitted Encumbrances” means:
(a)    Liens imposed by law (other than Liens imposed under ERISA) for Taxes
that are not yet due or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (other than any Lien imposed under ERISA);
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of






20

--------------------------------------------------------------------------------





which the Company or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Forma Basis” means, with respect to any Acquisition, that the Company is in
pro forma compliance with the applicable financial covenants set forth in
Section 6.09, recomputed (a) as if such Acquisition (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of the most recent four (4) fiscal quarter period preceding the date
of such Acquisition for which the Company has delivered Financial Statements,
and (b) with Consolidated Total Debt measured as of the date of, and immediately
after giving effect to any Indebtedness incurred or assumed in connection with,
such Acquisition.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information with the meaning of the federal
and state securities laws.
“Qualifying Material Acquisition” means any Permitted Acquisition, or the last
to occur of a series of Permitted Acquisitions consummated within a period of
twelve consecutive months, if the aggregate consideration paid or to be paid in
respect of such Permitted Acquisition (or, if applicable, Permitted
Acquisitions) exceeds $100,000,000 and the Company has designated such Permitted
Acquisition (or, if applicable, Permitted Acquisitions) as a “Qualifying
Material Acquisition” by written notice to the Administrative Agent, together
with a description of such Permitted Acquisition or series of Permitted
Acquisitions, which shall include the name of the target (or targets) or a
summary description of the assets to be acquired and shall confirm that the
aggregate purchase price for such Permitted Acquisition or series of Permitted
Acquisition exceeds $100,000,000. For the avoidance of doubt, once any Permitted
Acquisition has been so designated as (or as a part of) a Qualifying Material
Acquisition, it may not be designated as (or as a part of) any other Qualifying
Material Acquisition.
“Quotation Day” means, with respect to any Eurodollar Borrowing for any Interest
Period, (i) if the currency is Pounds Sterling, the first day of such Interest
Period, (ii) if the currency is euro, the day that is two (2) TARGET2 Days
before the first day of such Interest Period, and (iii) for any other currency,
two (2) Business Days prior to the commencement of such Interest Period (unless,
in each case, market practice differs in the relevant market where the LIBO Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).




21

--------------------------------------------------------------------------------





“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period as the rate quoted by the relevant
Reference Bank to leading banks in the London interbank market for the offering
of deposits in the applicable currency and for a period comparable to the
applicable Interest Period; provided that if any Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company (with the consent of any such bank).
“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and the Subsidiaries
ending on such date.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that for purposes of declaring the Loans to be due and
payable pursuant to Article VII, and for all purposes after the Loans become due
and payable pursuant to Article VII or the Revolving Commitments expire or
terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Credit
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans to the extent required under Section 2.05(c).
“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time;
provided that for purposes of declaring the Loans to be due and payable pursuant
to Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Revolving Commitments expire or terminate, then,
as to each Lender, clause (a) of the definition of Swingline Exposure shall only
be applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans to the extent required under Section 2.05(c).
“Required Term Lenders” means, at any time, subject to Section 2.20(b), Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in




22

--------------------------------------------------------------------------------





the Company or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Company or any Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.21. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state, Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Sold Entity” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.
“Solvent” means that (a) the fair value of the assets of the Company and the
Subsidiaries on a consolidated basis, at a fair valuation, exceeds their
aggregate debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the assets of the Company and the Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become


23

--------------------------------------------------------------------------------





absolute and matured; (c) the Company and the Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and (d)
the Company and the Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fee or similar
requirements shall, in the case of Loans denominated in U.S. Dollars, include
those imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Guarantors” means, collectively, the Material Domestic Subsidiaries
that are party to the Guarantee Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future,
credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Revolving Lenders in such Swingline Loans).




24

--------------------------------------------------------------------------------





“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swiss Francs” means the lawful currency of Switzerland.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder. The initial amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable.
“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01.
“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Revolving Lenders’ Revolving Loans, their LC Exposure
and their Swingline Exposure at such time; provided, that clause (a) of the
definition of Swingline Exposure shall only be applicable to the extent
Revolving Lenders shall have funded their respective participations in the
outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Dollars” or “$” means the lawful currency of the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).






25

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any law shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), except that for purposes
of determining the accuracy of any representation or warranty, such reference or
definition shall only be to such law as in effect on the date the representation
and warranty was made, (c) any reference herein to any Person shall be construed
to include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of




26

--------------------------------------------------------------------------------







amounts and ratios referred to herein shall be made (x) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (y) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) any obligations
of a Person under a lease (whether existing now or entered into in the future)
that is not (or would not be) a Capital Lease Obligation under GAAP as in effect
on the Effective Date shall not be treated as a Capital Lease Obligation solely
as a result of the adoption of changes in GAAP.
SECTION 1.05.    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
Article II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Company in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing to any Swingline
Loans outstanding pursuant to Section 2.10(a)) in, subject to Sections 2.04 and
2.11(c), (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Dollar Amount of the
Total Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment, and (b) each Term Lender (severally and not jointly)
agrees to make a Term Loan to the Company in U.S. Dollars on the Effective Date
in an amount equal to such Lender’s Term Loan Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. Each Term
Loan shall be made as part of a Borrowing on the Effective Date consisting of
Term Loans made by the Term Lenders ratably in accordance with their respective
Term Loan Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith; provided that each ABR Loan shall only be made in U.S.
Dollars. Each Term Loan Borrowing initially shall be comprised of ABR Loans or
Eurodollar Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply


27

--------------------------------------------------------------------------------









to such Affiliate to the same extent as to such Lender); provided, that any
exercise of such option shall not affect the obligation of the Company to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (i) an
integral multiple of (A) in the case of a Borrowing denominated in U.S. Dollars,
$500,000, and (B) in the case of a Borrowing denominated in any Foreign
Currency, the smallest amount of such Foreign Currency that has a Dollar Amount
at least equal to $500,000, and (ii) not less than (A) in the case of a
Borrowing denominated in U.S. Dollars, $1,000,000, and (B) in the case of a
Borrowing denominated in any Foreign Currency, the smallest amount of such
Foreign Currency that has a Dollar Amount at least equal to $1,000,000. At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided, that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Term Loan Borrowing or a
Revolving Borrowing, the Company shall notify the Administrative Agent of such
request by telecopy of a written Borrowing Request signed by the Company (or, in
the case of a Term Loan Borrowing or a Revolving Borrowing denominated in U.S.
Dollars, by telephone confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Company) (a)
in the case of a Eurodollar Borrowing denominated in U.S. Dollars, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
the proposed Borrowing, (b) in the case of a Eurodollar Borrowing denominated in
a Foreign Currency, not later than 11:00 a.m., Local Time, four (4) Business
Days before the date of the proposed Borrowing, or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic and written Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Class and Type of such Borrowing;
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    in the case of a Eurodollar Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(v)    the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no denomination is specified with respect to any requested Eurodollar
Borrowing, then the requested Borrowing shall be denominated in U.S. Dollars. If
no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in U.S. Dollars, the requested Borrowing shall be an ABR
Borrowing, and in the case of a Borrowing denominated in a Foreign Currency, the
requested Borrowing


28

--------------------------------------------------------------------------------





shall be a Eurodollar Borrowing. If no Interest Period is specified with respect
to any requested Eurodollar Borrowing, then the Company shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurodollar Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurodollar Borrowing;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and
(c)    all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may agree, but shall have no obligation, to
make Swingline Loans in U.S. Dollars to the Company from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $15,000,000, (ii) the Swingline Lender’s Revolving
Credit Exposure exceeding its Revolving Commitment or (iii) the Dollar Amount of
the Total Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment; provided, that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to an account of the Company with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of




29

--------------------------------------------------------------------------------





such notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Notwithstanding
the foregoing, upon the occurrence of (i) the Maturity Date, (ii) any Event of
Default described in clause (h), (i) or (j) of Article VII, (iii) the date on
which the Revolving Loans are accelerated, or (iv) the termination of the
Revolving Commitments, each Revolving Lender shall be deemed to absolutely and
unconditionally acquire participations in all of the Swingline Loans outstanding
at such time in an amount equal to its Applicable Percentage of such Swingline
Loans in each case without notice or any further action from the Swingline
Lender, any Revolving Lender or the Administrative Agent (such occurrence an
“Automatic Participation Event”). Upon the occurrence of an Automatic
Participation Event, the Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swingline Lender. At the time
any such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline


30

--------------------------------------------------------------------------------





Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Revolving Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or the Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made to any Person (i) to fund any
activity or business of, or with, any Sanctioned Person, or in any country or
territory, that at the time of such funding is the subject of any Sanctions,
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of the relevant Issuing Bank applicable to letters of
credit generally. Notwithstanding the foregoing, the letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. In addition, as a condition to any
such Letter of Credit issuance, the Company shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in each case, as
required by an Issuing Bank and using such Issuing Bank’s standard form (each, a
“Letter of Credit Agreement”). A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
subject to Sections 2.04 and 2.11(c), (i) the Dollar Amount of the LC Exposure
shall not exceed $30,000,000, (ii) the sum of (x) the aggregate undrawn amount
of all outstanding Letters of Credit issued by any Issuing Bank at such time
plus (y) the aggregate amount of all LC Disbursements made by such Issuing Bank
that have not yet been reimbursed by or on behalf of the Company at such time
(such sum for any Issuing Bank at any time of determination, its “Outstanding LC
Amount”) shall not exceed such Issuing Bank’s Letter of Credit Commitment
(provided that, notwithstanding this clause (ii) but at all times subject to the
immediately preceding clause (i) and the immediately succeeding clauses (iii),
(iv) and (v), an Issuing Bank may, in its sole discretion, agree to issue,
amend, renew or extend a Letter of Credit if such issuance, amendment, renewal
or extension would cause


31

--------------------------------------------------------------------------------





such Issuing Bank’s Outstanding LC Amount to exceed its Letter of Credit
Commitment), (iii) the sum of the Dollar Amount of the Total Revolving Credit
Exposures of all Lenders shall not exceed the Aggregate Revolving Commitment,
(iv) the Dollar Amount of each Lender’s Revolving Credit Exposure shall not
exceed such Lender’s Revolving Commitment, and (v) the Dollar Amount of the LC
Exposure with respect to all Multi-Year LCs shall not exceed $10,000,000. The
Company may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Company shall not reduce the Letter of Credit Commitment of any Issuing
Bank if, after giving effect to such reduction, the conditions set forth in the
immediately preceding clauses (i) through (v) shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one (1) year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided, that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Company and the relevant Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall be automatically
extended for a period of up to twelve (12) months (but not to a date later than
the date set forth in clause (ii) above); and provided further, that one or more
Letters of Credit may have an expiration date that is after such one-year
anniversary of the date of the issuance, renewal or extension thereof (but not a
date later than the date set forth in clause (ii) above) (“Multi-Year LCs”), so
long as the aggregate Dollar Amount of the LC Exposure with respect to all such
Multi-Year LCs does not exceed $10,000,000.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in an amount equal to such
LC Disbursement, in original currency, not later than (i) in the case of an LC
Disbursement denominated in Swiss Francs, 8:00 a.m., London time, on the
Business Day immediately following the day that the Company shall have received
notice of such LC Disbursement, or (ii) in all other cases, 2:00 p.m., Local
Time, on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 2:00 p.m., Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided,
that if such LC Disbursement is not less than the Dollar Amount of $100,000, the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with a
Revolving Borrowing denominated in the original currency of such LC


32

--------------------------------------------------------------------------------





Disbursement (or with either a Revolving Borrowing denominated in U.S. Dollars
or a Swingline Loan, if such LC Disbursement is denominated in U.S. Dollars) in
the amount of such LC Disbursement. To the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Borrowing or Swingline Loan. If the Company fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to
Loans made by such Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the relevant Issuing
Bank for any LC Disbursement (other than the funding of Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject a Credit Party to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in U.S. Dollars, the Company shall, at its option, either
(x) pay the amount of any such tax requested by such Credit Party or (y)
reimburse each LC Disbursement made in such Foreign Currency in U.S. Dollars, in
an amount equal to the Dollar Amount, calculated on the date such LC
Disbursement is made, of such LC Disbursement.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Credit Parties nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided, that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct or
bad faith breach of obligations on the part of the relevant Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care


33

--------------------------------------------------------------------------------





in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly
notify the Administrative Agent and the Company by telecopy, or by telephone
confirmed by telecopy, of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement or
the date that such LC Disbursement is financed by a Revolving Borrowing or a
Swingline Loan, as the case may be, at the rate per annum then applicable to ABR
Revolving Loans (or, if such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Foreign Currency plus
the then effective Applicable Rate with respect to Eurodollar Revolving Loans);
provided, that if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(i)    Replacement of an Issuing Bank. (A) Any Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B) Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the




34

--------------------------------------------------------------------------------





deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Revolving Lenders, an
amount in cash, in original currency, equal to one hundred five percent (105%)
of the amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided, that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account, and the Company hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks and the
Lenders, a security interest in such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders), be applied to satisfy other Obligations. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three (3) Business Days after all Events of
Default have been cured or waived.
(k)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
relevant Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Company (i) shall reimburse, indemnify and compensate the relevant Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Company and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The Company
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.
(l)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (ii) on each
Business Day on which such Issuing Bank pays any amount in respect of one or
more drawings under Letters of Credit, the date of such payment(s) and the
amount of such payment(s), (iii) on any Business Day on which the Company fails
to reimburse any amount required to be reimbursed to such Issuing Bank on such
day, the date of such failure and the amount and currency of such payment in
respect of Letters of Credit and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the




35

--------------------------------------------------------------------------------





case of Loans denominated in U.S. Dollars, by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (ii) in the case of Loans denominated in Swiss
Francs, by 8:00 a.m., London time, at the Eurocurrency Payment Office most
recently designated by the Administrative Agent for Loans denominated in Swiss
Francs by notice to the Lenders, and (iii) in the case of Loans denominated in
any other Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such Foreign Currency and
at such Eurocurrency Payment Office; provided, that Swingline Loans shall be
made as provided in Section 2.05. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Company by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to (x) in
the case of Loans denominated in U.S. Dollars, an account of the Company
maintained with the Administrative Agent in New York City and designated by the
Company in the applicable Borrowing Request or otherwise, and (y) in the case of
Loans denominated in a Foreign Currency, an account of the Company in the
relevant jurisdiction and designated by the Company in the applicable Borrowing
Request or otherwise; provided, that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Company a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency) or (ii) in the case of the
Company, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Each Term Loan Borrowing initially shall
be comprised of (i) ABR Loans or Eurodollar Loans, to the extent such Borrowing
is denominated in U.S. Dollars, and (ii) Eurodollar Loans, to the extent such
Borrowing is denominated in a Foreign Currency. Thereafter, the Company may
elect to convert any such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telecopy of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (or, in the case of a Borrowing denominated in U.S. Dollars, by
telephone confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the




36

--------------------------------------------------------------------------------





Company) by the time that a Borrowing Request would be required under Section
2.03 if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Notwithstanding any
other provision of this Section, the Company shall not be permitted to (i)
change the currency of any Borrowing, (ii) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (iii) convert any
Borrowing to a Borrowing of a Type not available to the Company for such
Borrowing when it was made (e.g., convert any Eurodollar Borrowing denominated
in a Foreign Currency to an ABR Borrowing).
(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
U.S. Dollars, such Borrowing shall be converted to an ABR Borrowing, and (ii) in
the case of a Borrowing denominated in a Foreign Currency, such Borrowing shall
automatically continue as a Eurodollar Borrowing in the same Agreed Currency
with an Interest Period of one (1) month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (x) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (y)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
(and any such Eurodollar Borrowing denominated in a Foreign Currency shall be
redenominated in U.S. Dollars at the time of such conversion) at the end of the
Interest Period applicable thereto.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate on the Effective Date
after the funding of the Term Loans, and (ii) all other Commitments shall
terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided, that (i) each reduction of the Revolving
Commitments shall be in an amount that




37

--------------------------------------------------------------------------------





is an integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the Dollar Amount of the Total Revolving Credit Exposures of all Lenders
would exceed the Aggregate Revolving Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided, that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt. (a) The
Company hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the currency of such Revolving Loan
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the fifteenth (15th) or last day of a calendar
month and that is at least five (5) Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Borrowing is made, the
Company shall repay all Swingline Loans then outstanding and the proceeds of any
such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding. The Company shall repay Term Loans on each date set
forth below in the aggregate principal amount set forth opposite such date (as
adjusted from time to time pursuant to Section 2.11) and in the currency of such
Term Loan:
Date
Amount
September 30, 2018
$4,375,000
December 31, 2018
$4,375,000
March 31, 2019
$4,375,000
June 30, 2019
$4,375,000
September 30, 2019
$4,375,000
December 31, 2019
$4,375,000
March 31, 2020
$4,375,000
June 30, 2020
$4,375,000
September 30, 2020
$4,375,000
December 31, 2020
$4,375,000
March 31, 2021
$4,375,000
June 30, 2021
$4,375,000
September 30, 2021
$4,375,000
December 31, 2021
$4,375,000
March 31, 2022
$4,375,000
June 30, 2022
$4,375,000
September 30, 2022
$70,000,000



38

--------------------------------------------------------------------------------





December 31, 2022
$70,000,000
March 31, 2023
$70,000,000
Maturity Date
The remaining unpaid principal balance of the Term Loans

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in U.S. Dollars by the Company on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made to the Company by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Company to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender or its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.
SECTION 2.11.    Prepayment of Loans. (a) The Company shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided, that each partial prepayment shall be in an aggregate amount that is
(i) an integral multiple of (A) in the case of an ABR Borrowing (other than a
Swingline Borrowing), $100,000, (B) in the case of a Eurodollar Borrowing
denominated in U.S. Dollars, $100,000, and (C) in the case of a Eurodollar
Borrowing denominated in any Foreign Currency, the smallest amount of such
Foreign Currency that has a Dollar Amount at least equal to $100,000, and (ii)
not less than (A) in the case of a Swingline Borrowing, $100,000, (B) in the
case of an ABR Borrowing (other than a Swingline Borrowing), $500,000, (C) in
the case of a Eurodollar Borrowing denominated in U.S. Dollars, $500,000, and
(D) in the case of a Eurodollar Borrowing denominated in any Foreign Currency,
the smallest amount of such Foreign Currency that has a Dollar Amount at least
equal to $500,000.
(b)    The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Company shall notify the Swingline Lender)
by telecopy of a written notice signed by the Company (or, in the case of a
prepayment of a Borrowing denominated in U.S. Dollars, by telephone confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
notice signed by the Company) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing denominated in U.S. Dollars, not later than
11:00 a.m., New York City time, three (3) Business Days before




39

--------------------------------------------------------------------------------







the date of prepayment, (ii) in the case of prepayment of a Eurodollar Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., Local Time, four
(4) Business Days before the date of prepayment, (iii) in the case of prepayment
of an ABR Borrowing (other than a Swingline Borrowing), not later than 11:00
a.m., New York City time, on the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such telephonic and written notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Revolving Loans included in the prepaid Revolving Borrowing, and each
voluntary prepayment of a Term Loan Borrowing shall be applied ratably to the
Term Loans included in the prepaid Term Loan Borrowing pro rata against the
remaining installments thereof. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and break funding payments to
the extent required by Section 2.16.
(c)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Total Revolving Credit Exposures of all
Lenders (calculated, with respect to Revolving Loans and LC Exposure denominated
in Foreign Currencies, as of the most recent Computation Date with respect to
each such Revolving Loans and LC Exposure) exceeds the Aggregate Revolving
Commitment, or (ii) solely as a result of fluctuations in currency exchange
rates, the Dollar Amount of the Total Revolving Credit Exposures of all Lenders
(so calculated), as of the most recent Computation Date, exceeds one hundred
five percent (105%) of the Aggregate Revolving Commitment, then the Company
shall, in each case, immediately repay Revolving Borrowings or cash
collateralize LC Exposure in accordance with the procedures set forth in Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause the
Dollar Amount of the Total Revolving Credit Exposures of all Lenders (so
calculated) to be less than or equal to the Aggregate Revolving Commitment.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate (subject to adjustment as set forth in Section 2.13(f)) on
the average daily amount of the Available Revolving Commitment of such Revolving
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates; provided, that if such
Revolving Lender continues to have any Swingline Exposure after its Revolving
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Swingline Exposure from and including the date on
which its Revolving Commitment terminates to but excluding the date on which
such Revolving Lender ceases to have any Swingline Exposure. Commitment fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the fifteenth (15th) day
following such last day and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided, that any commitment fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of three hundred sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). All commitment fees shall be payable in U.S.
Dollars.
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective


40

--------------------------------------------------------------------------------





Date to but excluding the later of the date on which such Revolving Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the relevant Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Company and such Issuing Bank on the average daily Dollar Amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth (15th) day following
such last day, commencing on the first such date to occur after the Effective
Date; provided, that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of three hundred sixty (360) days (or
three hundred sixty-five (365) days with respect to any portion of the LC
Exposure denominated in Pounds Sterling) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). All
participation fees and fronting fees shall be payable in the original currency
of the LC Exposure.
(c)    The Company agrees to pay to the Administrative Agent and the Arrangers,
for their own respective accounts, fees payable in the amounts, in the
currencies and at the times separately agreed upon between the Company, on the
one hand, and the Administrative Agent or the Arrangers, on the other.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided, that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan




41

--------------------------------------------------------------------------------





shall be payable on the effective date of such conversion. All interest shall be
payable in the currency in which the applicable Loan is denominated.
(e)    All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five (365)
days (or three hundred sixty-six (366) days in a leap year) and (ii) interest
for Borrowings denominated in Pounds Sterling shall be computed on the basis of
a year of three hundred sixty-five (365) days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Administrative Agent determines that (i) the Consolidated Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Company shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Company under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; provided, that if any such restatement or adjustment would have resulted
in a lower pricing for any other period (each, a “Lower Priced Period”), there
shall be deducted from such additional interest and fees an amount equal to (but
in no event greater than the amount of such additional interest and fees) the
excess of interest and fees actually paid for such Lower Priced Period over the
amount of interest and fees that should have been paid during such Lower Priced
Period.
SECTION 2.14.    Market Disruption; Alternate Rate of Interest. (a) If, at the
time that the Administrative Agent shall seek to determine the relevant LIBO
Screen Rate for any Interest Period, the applicable LIBO Screen Rate shall not
be available for such Interest Period and/or for the applicable currency for any
reason and the Administrative Agent shall determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the LIBO Rate for such Interest Period for
the relevant Borrowing shall be the applicable Reference Bank Rate supplied to
the Administrative Agent by two or more Reference Banks. It is hereby understood
and agreed that, notwithstanding anything to the foregoing set forth in this
Section 2.14(a), if at any time the conditions set forth in Section 2.14(c)(i)
or (ii) are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.
(b)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the




42

--------------------------------------------------------------------------------





applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing denominated in
U.S. Dollars, such Borrowing shall be made as an ABR Borrowing, and (iii) if any
Borrowing Request requests a Eurodollar Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective; provided, that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(c)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 2.14(c) (but, in the case of the circumstances described in
clause (ii) of the first sentence of this Section 2.14(c), only to the extent
the LIBO Screen Rate for the applicable Agreed Currency and such Interest Period
is not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(y) if any Borrowing Request requests a Eurodollar Borrowing denominated in U.S.
Dollars, such Borrowing shall be made as an ABR Borrowing, and (z) if any
Borrowing Request requests a Eurodollar Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:






43

--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting any Loan
Document or Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan, of maintaining
its obligation to make any such Loan or continuing or converting into any
Eurodollar Loan or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender,
such Issuing Bank or such other Recipient hereunder, whether of principal,
interest or otherwise, then the Company will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of any Loan Document or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided,
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof.




44

--------------------------------------------------------------------------------





SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Company shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were


45

--------------------------------------------------------------------------------





correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed copy
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under




46

--------------------------------------------------------------------------------





any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    an executed copy of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.






47

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements
(except to the extent otherwise required under Section 2.06(e) with respect to
reimbursement deadlines for LC Disbursements), or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case of payments
denominated in Swiss Francs, 8:00 a.m., London time, on the date when due, (ii)
in the case of payments denominated in any other Foreign Currency, 12:00 noon,
Local Time, on the date when due, and (iii) in all other cases, 2:00 p.m., Local
Time, on the date when due, and in each case in immediately available funds,
without set off, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at (x) in the case of payments denominated in U.S. Dollars,
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, and (y) in the
case of payments denominated in a Foreign Currency, its offices at Floor 6, 25
Bank Street, Canary Wharf, London E14 5JP, United Kingdom (Attention of Manager:
Loan Agency) or, if applicable, such other Eurocurrency Payment Office for such
Foreign Currency, in each case except payments to be made directly to any
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business


48

--------------------------------------------------------------------------------





Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments hereunder of principal
or interest or Letter of Credit participation fees or fronting fees in respect
of any Loan or LC Disbursement or the LC Exposure shall, except as otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement or the LC Exposure, as applicable. All other payments hereunder and
under each other Loan Document shall be made in U.S. Dollars. Notwithstanding
the foregoing provisions of this Section, if, after the making of any Borrowing
or LC Disbursement in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such Foreign Currency with
the result that such Foreign Currency no longer exists or the Company is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Foreign Currency, then all payments to be made by the Company hereunder
in such Foreign Currency shall instead be made when due in U.S. Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Company takes all
risks of the imposition of any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided, that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Company consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Company in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the relevant Issuing Bank
hereunder that the Company will not make such payment, the Administrative Agent
may assume that the Company has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the relevant Issuing Bank, as the case may be, the amount due. In
such event, if the Company has not in fact made such payment, then each of the
applicable Lenders or the relevant Issuing Bank, as the case may be, severally
agrees to repay


49

--------------------------------------------------------------------------------





to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Company is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the Company
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (i) the Company shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Banks and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including amounts due under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in


50

--------------------------------------------------------------------------------







order for such assignment to be effective and shall be deemed to have consented
to and be bound by the terms thereof; provided that, following the effectiveness
of any such assignment, the other parties to such assignment agree to execute
and deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.
SECTION 2.20.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment, if any, of such Defaulting Lender pursuant to Section
2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Company’s
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;




51

--------------------------------------------------------------------------------







(c)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Term Lenders, as applicable, have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any waiver,
amendment or other modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately when
compared to the other affected Lenders, or increases or extends the Commitment
of such Defaulting Lender, shall require the consent of such Defaulting Lender;
(d)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, and such Lender is a Revolving Lender, then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Applicable Percentages but only to the extent that (A) the sum of all
such non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments, (B) such reallocation does not
cause the Revolving Credit Exposure of any such non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Commitment, and (C) the conditions set
forth in Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of each Issuing Bank only the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolving Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the relevant Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender and a Revolving Lender, (i)
the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the


52

--------------------------------------------------------------------------------







Company in accordance with clause (d) above, and (ii) participating interests in
any newly made Swingline Loan or any newly issued, amended, renewed or extended
Letter of Credit shall be allocated among non-Defaulting Lenders that are
Revolving Lenders in a manner consistent with clause (d)(i) above (and such
Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Revolving Lender to hold such Revolving Loans in accordance with
its Applicable Percentage.
SECTION 2.21.    Expansion Option. (a) The Company may from time to time elect
to increase the Revolving Commitments or enter into one or more additional
tranches of term loans (each, an “Incremental Term Loan”), in each case in a
minimum amount of $10,000,000 and an integral multiple of $5,000,000 in excess
thereof so long as, after giving effect thereto, the aggregate amount of such
Revolving Commitment increases and all such Incremental Term Loans does not
exceed the Maximum Expansion Amount. The Company may arrange for any such
Revolving Commitment increase or Incremental Term Loan to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided, that (i) each Augmenting Lender shall be subject to the
approval of the Company and the Administrative Agent and, except in the case of
an Incremental Term Loan, the Swingline Lender and the Issuing Banks, which
approvals shall not be unreasonably withheld or delayed and (ii) (A) in the case
of an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit D, and (B) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit E hereto. No consent of any Lender (other
than the Lenders participating in such Revolving Commitment increase or
Incremental Term Loan) shall be required for any such increase or Incremental
Term Loan pursuant to this Section 2.21.
(b)    Revolving Commitment increases, new Revolving Commitments and Incremental
Term Loans created pursuant to this Section 2.21 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or Incremental Term
Loan shall become effective under this paragraph unless (i) on the proposed date
of the effectiveness of such Revolving Commitment increase or Incremental Term
Loan, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied both before and immediately after giving effect to such
Revolving Commitment increase or Incremental Term Loan or waived by the Required
Lenders, and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Company and
(B) the Company shall be in pro forma compliance with the Consolidated Leverage
Ratio covenant set forth in Section 6.09(a), with Consolidated Total Debt
measured as of the date of and immediately after giving effect to any funding in
connection with such Revolving Commitment increase or Incremental Term Loan (and
the application of proceeds thereof to the repayment of any other Indebtedness)
and Consolidated EBITDA measured for the Reference Period then most recently
ended for which the Company has delivered Financial Statements, and (ii) the
Administrative


53

--------------------------------------------------------------------------------





Agent shall have received documents (including legal opinions) consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Company to borrow hereunder immediately after giving effect to such
Revolving Commitment increase or Incremental Term Loan.
(c)    On the effective date of any increase in the Revolving Commitments, (i)
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Revolving
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Company shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Company, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Company pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.
(d)    The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans and the initial Term Loans, (ii) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (iii) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the initial Term Loans; provided, that
(x) the terms and conditions applicable to any Incremental Term Loan maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date and (y) the Incremental Term Loans may be priced
differently than the Revolving Loans and the initial Term Loans.
(e)    Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Lender participating in such Incremental Term Loan, if any, each Augmenting
Lender participating in such Incremental Term Loan, if any, and the
Administrative Agent. Each Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.21. Nothing contained in this Section 2.21 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.
SECTION 2.22.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due from the Company hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Company in
respect of any sum due to any Credit Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Credit Party of
any sum adjudged to be so due in such other currency such Credit Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Credit Party in the
specified


54

--------------------------------------------------------------------------------





currency, the Company agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Credit Party against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Credit Party in the
specified currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Credit Party agrees to remit such excess to the Company.
ARTICLE III
Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Company and each Subsidiary
(other than Immaterial Subsidiaries) is duly organized, validly existing and in
good standing (or its jurisdictional equivalent) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (or its jurisdictional equivalent) in, every jurisdiction where such
qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other applicable organizational powers and have been
duly authorized by all necessary corporate or other applicable organizational
actions and, if required, actions by stockholders or other equity holders. Each
Loan Document has been duly executed and delivered by each Loan Party that is a
party thereto and constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
material law or regulation or the charter, by-laws or other organizational
documents of the Company or any Subsidiary or any order of any Governmental
Authority (except, with respect to Subsidiaries that are not Subsidiary
Guarantors, for such violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon and material to the Company or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any Subsidiary (except, with respect to Subsidiaries that are not
Subsidiary Guarantors, for such violations, defaults and payment requirements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect), and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended March 31, 2018, reported on by Ernst & Young LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP.




55

--------------------------------------------------------------------------------





(b)    Since March 31, 2018, there has been no event, development or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05.    Properties. (a) Each of the Company and each Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for defects in title and invalid
leasehold interests that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
(b)    Each of the Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) Except for the
Disclosed Matters:
(i)    There are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect or (ii) that involve the Loan
Documents or the Transactions.
(ii)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(iii)    There are no pending or, to the knowledge of the Company, threatened
strikes, lockouts, slowdowns or work stoppages against the Company or any
Subsidiary, or unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement under
which the Company or any Subsidiary is bound, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Company and the Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law relating to
such matters, and all material payments due from the Company or any Subsidiary,
or for which any claim may be made against the Company or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as liabilities on the books of the Company or such
Subsidiary except for such violations and payment failures that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Company or any Subsidiary is
bound (except, with respect to Subsidiaries that are not Subsidiary Guarantors,
for such rights of termination or renegotiation that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect).




56

--------------------------------------------------------------------------------





(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07.    Compliance with Laws and Contractual Obligations. Each of the
Company and each Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all of
its material Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Company and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87, as amended, or any
successor thereto) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87, as amended, or any successor thereto) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$20,000,000 the fair market value of the assets of all such underfunded Plans.
SECTION 3.11.    Disclosure. As of the date of this Agreement, the Company has
disclosed to the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any Subsidiary is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Company to the Administrative Agent or any Lender pursuant to or in connection
with the Loan Documents (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being acknowledged and
agreed by the Administrative Agent and the Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results). As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
SECTION 3.12.    Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds


57

--------------------------------------------------------------------------------





of any Loan will be used, directly or indirectly, to buy or carry, or to extend
credit to others to buy or carry, any Margin Stock or for any other purpose that
entails a violation of any Regulations of the Board, including Regulations T, U
and X.
SECTION 3.13.    Solvency. The Company and the Subsidiaries on a consolidated
basis are Solvent.
SECTION 3.14.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and the Subsidiaries, including the financing of Permitted Acquisitions,
and to refinance indebtedness and any other amounts outstanding under the
Existing Credit Agreement on the Effective Date. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.
SECTION 3.15.    Subsidiaries. As of the date of this Agreement, Schedule 3.15
is a complete list of each Subsidiary, identifying such Subsidiary’s
jurisdiction of organization and whether such Subsidiary is a Material Domestic
Subsidiary.
SECTION 3.16.    Liens. Schedule 6.02 is a complete list of each Lien securing
Indebtedness of any Person outstanding on the date hereof and covering any
assets of the Company or any Subsidiary (other than Immaterial Subsidiaries),
except for Permitted Encumbrances. The aggregate Indebtedness on the date hereof
secured (or that may be secured) by each such Lien listed on Schedule 6.02, and
the assets covered by each such Lien, are correctly described in said Schedule.
SECTION 3.17.    No Burdensome Restrictions. Neither the Company nor any
Subsidiary is party to any agreement, or subject to any provision of law,
compliance with which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.18.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.19.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Company, the directors and agents of the Company and its
Subsidiaries, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any of its
Subsidiaries or any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. None of the
Transactions will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.20.    No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):




58

--------------------------------------------------------------------------------





(a)    The Administrative Agent (or its counsel) shall have received from each
party to the Loan Documents either (i) a counterpart of each Loan Document to
which such Person is a party, signed on behalf of such Person or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
any other electronic transmission of a signed signature page of each Loan
Document to which such Person is a party) that such Person has signed a
counterpart of each such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Loan Parties covering such matters relating to the Loan
Parties, the Loan Documents and the Transactions as the Administrative Agent may
reasonably request and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents and the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president, a vice president or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraph (f) of this Section 4.01 and paragraphs (a)(i) and (b) of Section
4.02.
(e)    The Administrative Agent, the Lenders and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least one (1) Business Day prior to
the Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.
(f)    The Administrative Agent and the Lenders shall have received a written
certification from a Financial Officer of the Company that, both immediately
before and immediately after giving effect to the transactions to occur on the
Effective Date (including, for the avoidance of doubt, the aggregate amount of
Loans to be borrowed hereunder on the Effective Date), the Company and the
Subsidiaries, on a consolidated basis, are and will be Solvent.
(g)    To the extent the Company qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, any Lender that has requested, in a written
notice to the Company at least five (5) days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Company shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (g) shall be deemed to be satisfied).
(h)    The Administrative Agent shall have received evidence satisfactory to it
that, substantially simultaneously with the funding of Loans on the Effective
Date, all commitments under the Existing Credit Agreement shall terminate and
the Company shall have repaid the principal of all outstanding loans thereunder
and paid all accrued interest, fees and other amounts owing thereunder. The
Company hereby acknowledges and agrees that the “Commitments” of the “Lenders”
under (and as such terms are defined in) the Existing Credit Agreement, shall
automatically terminate upon the Effective Date, and each Lender hereunder which
is also a “Lender” under the Existing Credit Agreement hereby waives any
requirement of three (3) Business Days’ notice by the Company under the Existing
Credit Agreement prior to the reduction of the commitments thereunder and the
termination thereof.




59

--------------------------------------------------------------------------------





The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on June 15, 2018 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    (i) In the case of any such credit event on the Effective Date, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all respects on and as of the Effective
Date (or, to the extent any such representation or warranty is expressly stated
to have been made as of a specific earlier date, on and as of such earlier
date), and (ii) in the case of any such credit event after the Effective Date,
the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties already qualified by concepts of materiality,
in all respects) on and as of the date of such credit event (or, to the extent
any such representation or warranty is expressly stated to have been made as of
a specific earlier date, on and as of such earlier date).
(b)    At the time of and immediately after giving effect to such credit event,
no Default or Event of Default shall have occurred and be continuing.
Each such credit event shall be deemed to constitute a representation and
warranty by the Company on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception, or any qualification or exception as to the scope of such audit) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Company (beginning with the fiscal
quarter ended on or about June 30, 2018), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of




60

--------------------------------------------------------------------------------





the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a duly completed Compliance Certificate signed by a Financial
Officer of the Company;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be;
(e)    promptly after receipt thereof by the Company or any Subsidiary, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable foreign jurisdiction) concerning any material
investigation or possible material investigation or other inquiry by such agency
regarding financial or other operational results of the Company or any
Subsidiary; and
(f)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
Information required to be delivered pursuant to this Section 5.01 or Section
5.02 may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such information,
or provides a link thereto on the Company’s website on the Internet; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access without charge (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (x) the Company shall
deliver paper copies of such information to the Administrative Agent that the
Administrative Agent (or any Lender acting through the Administrative Agent)
requests the Company to deliver, until a written request to cease delivering
paper copies is given by the Administrative Agent, and (y) the Company shall
notify the Administrative Agent (by telecopy or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such information. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the information referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such information.
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;


61

--------------------------------------------------------------------------------





(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$20,000,000;
(d)    any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary not otherwise reported in the
Company’s SEC filings;
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, which in each instance referred to in the
foregoing clauses (i), (ii) and (iii) results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
(f)    any change in the information provided in the Beneficial Ownership
Certification delivered by the Company to such Lender that would result in a
change to the list of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each Subsidiary (other than Immaterial Subsidiaries) to, do or cause to be
done all things necessary to (a) preserve, renew and keep in full force and
effect its legal existence and good standing (or its jurisdictional equivalent)
under the laws of the jurisdiction of its organization, (b) maintain all
requisite power and authority to carry on its business as now conducted, (c)
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, preserve, renew
and keep in full force and effect its qualification to do business in, and its
good standing (or its jurisdictional equivalent) in, every jurisdiction where
such qualification is required, and (d) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, preserve, renew and keep in full force and effect all
other rights, qualifications, licenses, permits, privileges and franchises
material to the conduct of its business; provided, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each Subsidiary (other than Immaterial Subsidiaries) to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except to the extent that
the failure to maintain such property in good working order and condition,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as


62

--------------------------------------------------------------------------------





are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each Subsidiary to, keep proper books of record and account
consistent with its historical practices and in which full, true and correct
entries are made of all material financial dealings and transactions in relation
to its business and activities. The Company will, and will cause each Subsidiary
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each Subsidiary to, (a) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws) and (b) perform in all material
respects its Contractual Obligations, in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and the Subsidiaries, including the financing of Permitted Acquisitions,
and to refinance indebtedness and any other amounts outstanding under the
Existing Credit Agreement on the Effective Date. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. The Company will not request any Borrowing or Letter of Credit, and the
Company shall not directly or indirectly use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or indirectly, the proceeds of any Borrowing or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of, or with, any Sanctioned Person, or
in any Sanctioned Country, or (c) in any manner that would result in the
violation of any Sanctions by any Person (including any Person that is a party
hereto).
SECTION 5.09.    Accuracy of Information. The Company will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, taken as a whole,
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Company
on the date thereof as to the matters specified in this Section 5.09.
SECTION 5.10.    Material Domestic Subsidiaries. In the event the Company
acquires or creates any Material Domestic Subsidiary, or any existing Domestic
Subsidiary becomes a Material Domestic Subsidiary after the Effective Date, the
Company shall forthwith promptly (and in any event within thirty (30) days (or
such longer time as the Administrative Agent may agree) after the acquisition or
creation of such Material Domestic Subsidiary or knowledge of such existing
Domestic Subsidiary becoming a Material Domestic Subsidiary) cause such Domestic
Subsidiary to become a Subsidiary Guarantor by delivering to the Administrative
Agent a joinder to the Guarantee Agreement (in the form contemplated




63

--------------------------------------------------------------------------------





thereby), duly executed by such Domestic Subsidiary, pursuant to which such
Domestic Subsidiary agrees to be bound by the terms and provisions of the
Guarantee Agreement, such joinder to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding anything herein to the contrary (including the five percent (5%)
threshold in the definition of “Material Domestic Subsidiary”), the Company will
cause a sufficient number of its Domestic Subsidiaries to be Subsidiary
Guarantors in accordance with the requirements of this Section such that, at all
times, all Domestic Subsidiaries that are not Subsidiary Guarantors,
collectively, do not comprise more than fifteen percent (15%) of the Company’s
consolidated assets, total sales or Consolidated Net Income as of the end of or
for the most recently ended Reference Period.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    (i) Indebtedness from time to time under lines of credit existing on the
date hereof and set forth in Schedule 6.01 (the “Foreign Subsidiary Lines of
Credit”), up to the maximum principal amounts (expressed in the stated currency
of such lines of credit) set forth in said Schedule, and extensions, renewals
and replacements of such lines of credit that do not increase the maximum
principal amounts of thereof, and (ii) other Indebtedness existing on the date
hereof and set forth in Schedule 6.01 and extensions, renewals and replacements
of any such Indebtedness with Indebtedness of a similar type that does not
increase the outstanding principal amount thereof;
(c)    Indebtedness of the Company owed to any Subsidiary and of any Subsidiary
owed to the Company or any other Subsidiary; provided, that Indebtedness of any
Subsidiary that is not a Subsidiary Guarantor owed to any Loan Party shall be
subject to the limitations set forth in Section 6.04;
(d)    Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;
(e)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided, that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $200,000,000 at any time outstanding;
(f)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;




64

--------------------------------------------------------------------------------





(g)    Indebtedness under Swap Agreements permitted under Section 6.05; and
(h)    other Indebtedness of the Company or any Subsidiary; provided, that, at
the time of the incurrence or assumption of any such Indebtedness and
immediately after giving effect thereto, (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (ii) the Company shall
be in pro forma compliance with all financial covenants set forth in Section
6.09 (with Consolidated Total Debt measured as of such time and Consolidated
EBITDA and Consolidated Interest Expense measured for the Reference Period then
most recently ended for which the Company has delivered Financial Statements);
provided further that (x) the aggregate principal amount of Indebtedness of any
Subsidiary permitted by this clause (h) shall not, at any time, exceed the sum
of (A) $50,000,000 minus (B) for each Foreign Subsidiary Line of Credit, the
aggregate amount of Indebtedness that has been outstanding under such Foreign
Subsidiary Line of Credit for more than thirty (30) consecutive days and (y)
such Indebtedness shall be unsecured unless otherwise permitted by Section
6.02(e).
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided, that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
permitted by Section 6.01(b);
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided, that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary; and
(e)    additional Liens on any property or assets of the Company or any
Subsidiary not otherwise permitted by this Section 6.02 that do not secure
obligations in excess of $25,000,000 in the aggregate for all such Liens at any
time outstanding.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including the Equity Interests of any of its
subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof


65

--------------------------------------------------------------------------------





and immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing:
(i)    any Subsidiary may merge into the Company in a transaction in which the
Company is the surviving corporation;
(ii)    any Subsidiary that is not a Loan Party may merge into any Subsidiary
Guarantor in a transaction in which the surviving entity is a Subsidiary
Guarantor;
(iii)    any Subsidiary Guarantor may merge into any other Subsidiary Guarantor;
(iv)    any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party;
(v)    any Loan Party may sell, transfer, lease or otherwise dispose of its
assets to the Company or to another Subsidiary Guarantor;
(vi)    any Subsidiary that is not a Loan Party may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Subsidiary;
(vii)    the Company and the Subsidiaries may (A) sell inventory, and assets
that were previously treated as inventory (but are currently in the possession
of customers and treated as fixed assets solely for accounting purposes), in the
ordinary course of business, (B) sell worn-out or obsolete assets in the
ordinary course of business, (C) grant licenses or sublicenses of intellectual
property in the ordinary course of business which do not interfere in any
material respect with the ordinary conduct of business of the Company or such
Subsidiary, (D) make any other sales, transfers, leases or other dispositions;
provided, that, in the case of this clause (D), (1) such dispositions are for
fair market value and on an arm’s-length basis and (2) the aggregate book value
of assets disposed of during the term of this Agreement shall not exceed twenty
percent (20%) of the Consolidated Tangible Assets of the Company and the
Subsidiaries as set forth on the Company’s most recent Financial Statements, and
(E) enter into sale and leaseback transactions permitted by Section 6.10;
(viii)    any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders;
(ix)    any Person may merge into the Company or any Subsidiary in connection
with an Acquisition in which the Company or such Subsidiary is the surviving
entity; and
(x)    the Company and the applicable Subsidiaries may consummate the
Contemplated Tax Restructuring or any portion thereof.
(b)    The Company will not allow its principal business to be any business
other than the businesses of the type conducted by the Company and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
(c)    The Company will not, and will not permit any Subsidiary to, change its
fiscal year from the basis in effect on the date of execution of this Agreement.






66

--------------------------------------------------------------------------------







SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, (x) purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances or capital contributions to,
Guarantee any obligations of, or make or permit to exist any other investment or
any other interest in, any other Person, or (y) consummate any Acquisition
(each, an “Investment”), except:
(a)    Investments existing on the date hereof and set forth in Schedule 6.04;
(b)    Cash Equivalent Investments;
(c)    Investments (i) by the Loan Parties in the Equity Interests of their
respective Subsidiaries that are Subsidiary Guarantors, (ii) by Subsidiaries
that are not Loan Parties in the Equity Interests of their respective
Subsidiaries, and (iii) to the extent existing on the date hereof, Investments
by the Loan Parties in the Equity Interests of their respective Subsidiaries
that are not Subsidiary Guarantors;
(d)    Investments consisting of loans or advances made by (i) any Loan Party to
the Company or any Subsidiary Guarantor or (ii) any Subsidiary that is not a
Loan Party to the Company or any other Subsidiary;
(e)    Investments by the Loan Parties in the Equity Interests of their
respective Subsidiaries that are not Loan Parties, and loans or advances made by
the Loan Parties to Subsidiaries that are not Loan Parties, in an aggregate
amount for all such investments, loans and advances made pursuant to this clause
(e) not to exceed $75,000,000 at any time outstanding;
(f)    Guarantees constituting Indebtedness permitted by Section 6.01;
(g)    Guarantees under the Guarantee Agreement;
(h)    Guarantees (i) of obligations of the Company or any Subsidiary as lessee
for the rental or hire of real or personal property under operating leases, (ii)
by any Loan Party of obligations (other than Indebtedness and obligations of the
type described in the foregoing clause (h)(i)) of the Company or any Subsidiary
Guarantor, (iii) by any Subsidiary that is not a Loan Party of obligations
(other than Indebtedness and obligations of the type described in the foregoing
clause (h)(i)) of the Company or any other Subsidiary, or (iv) by any Loan Party
of obligations (other than Indebtedness and obligations of the type described in
the foregoing clause (h)(i)) of any Subsidiary this is not a Subsidiary
Guarantor under agreements or arrangements entered into in the ordinary course
of business consistent with past practice, in an aggregate amount for all such
Guarantees made pursuant to this clause (h)(iv), determined in accordance with
the definition of “Guarantee”, not to exceed $10,000,000 at any time
outstanding;
(i)    Investments in and obligations under Swap Agreements permitted by Section
6.05;
(j)    Investments consisting of endorsements of negotiable instruments for
collection in the ordinary course of business;
(k)    Investments consisting of loans or advances to directors, officers or
employees in the ordinary course of business, in an aggregate amount for all
such loans and advances not to exceed $2,500,000 at any time outstanding;
(l)    Permitted Acquisitions;


67

--------------------------------------------------------------------------------







(m)    other Investments (including acquisitions solely to the extent any such
acquisition satisfies the conditions set forth in clauses (b) and (c) of the
definition of “Permitted Acquisition”); provided, that, at the time of the
making of any such Investment and immediately after giving effect thereto, (i)
no Event of Default has occurred and is continuing or would result therefrom and
(ii) the Company shall be in pro forma compliance with all financial covenants
set forth in Section 6.09 (with Consolidated Total Debt measured as of such time
and Consolidated EBITDA and Consolidated Interest Expense measured for the
Reference Period then most recently ended for which the Company has delivered
Financial Statements);
(n)    other Investments (other than Acquisitions) in an aggregate amount for
all such other Investments not to exceed $150,000,000 at any time outstanding;
(o)    any Restricted Payments permitted by Section 6.06 to the extent otherwise
constituting an Investment; and
(p)    the Contemplated Tax Restructuring to the extent otherwise constituting
an Investment.
For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases, write-downs or write-offs in the value of such Investment; provided,
that (x) Investments that are acquisitions of Equity Interests or other
securities or capital contributions shall be valued at the amount actually
contributed or paid to acquire such Equity Interests or other securities as of
the date of such contribution or payment less all cash distributions and returns
of capital from the date such Investment is made through and including the date
of calculation and (y) Investments that are loans or advances, or Guarantees of
loans or advances, shall be valued at the outstanding principal amount of such
loan or advance as of the date of determination, or the outstanding principal
amount of the loan or advance as of the date of determination actually
Guaranteed, as applicable.
SECTION 6.05.    Swap Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Company
or any Subsidiary, except as provided in the following clause (c)), including
currency Swap Agreements entered into to hedge or mitigate actual foreign
exchange exposure of the Company or any Subsidiary, (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary, and (c) Swap Agreements that are settled (after payment of any
premium or any prepayment thereunder) through the delivery of cash and/or of
Equity Interests of the Company and are entered into in connection with any
convertible debt offering, the purpose of which are to provide for an
effectively higher conversion premium.
SECTION 6.06.    Restricted Payments. The Company will not, and will not permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for directors, management or employees of the Company and
its Subsidiaries and (d) the Company and the Subsidiaries may make other
Restricted Payments so long as no Default or Event of Default has occurred and
is continuing or would result therefrom; provided that no such Restricted
Payment shall be made pursuant to this clause (d) in excess of $50,000,000 in
any such fiscal year if at the time such Restricted Payment is declared, the
Consolidated Leverage Ratio, measured on a pro forma basis (with Consolidated
Total Debt measured as of such date and Consolidated EBITDA measured for the
Reference Period then most recently ended for which the Company has delivered
Financial Statements) exceeds 3.25:1.00.


68

--------------------------------------------------------------------------------





SECTION 6.07.    Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Company and its wholly-owned Subsidiaries not involving any
other Affiliate and (c) any Restricted Payment permitted by Section 6.06.
SECTION 6.08.    Restrictive Agreements. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other Equity Interests or to make or repay
loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided, that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions are customary for such Indebtedness and no more restrictive than the
comparable restrictions and conditions set forth in the Loan Documents, and (iv)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
6.01 if such restrictions or conditions apply only to the property or assets
securing such Indebtedness or (B) customary provisions in leases and other
contracts restricting the assignment thereof.
SECTION 6.09.    Financial Covenants.
(a)    Consolidated Leverage. The Company will not permit the Consolidated
Leverage Ratio as of the last day of any Reference Period (beginning with the
Reference Period ended on or about June 30, 2018) to be greater than 3.50:1.00.
Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than two (2) occasions during the term of this Agreement, to allow the
maximum Consolidated Leverage Ratio permitted under this Section 6.09(a) to be
increased to 4.00:1.00 for a period of four consecutive fiscal quarters (such
period, an “Adjusted Covenant Period”) in connection with a Qualifying Material
Acquisition occurring during the first of such four fiscal quarters (and in
respect of which the Company shall provide notice in writing to the
Administrative Agent (for distribution to the Lenders) of such increase), so
long as the Company is in compliance on a pro forma basis with the maximum
Consolidated Leverage Ratio of 4.00:1.00 on the closing date of such Qualifying
Material Acquisition immediately after giving effect (including pro forma
effect) to such Qualifying Material Acquisition; provided that it is understood
and agreed that (x) the Company may not elect a new Adjusted Covenant Period for
at least two fiscal quarters following the end of an Adjusted Covenant Period
and (y) the maximum Consolidated Leverage Ratio permitted under this Section
6.09(a) shall revert to 3.50:1.00 as of the end of such Adjusted Covenant Period
and thereafter until another Adjusted Covenant Period (if any) is elected
pursuant to the terms and conditions described above.
(b)    Consolidated Interest Coverage. The Company will not permit the
Consolidated Interest Coverage Ratio as of the last day of any Reference Period
(beginning with the Reference Period ended on or about June 30, 2018) to be less
than 4:00:1.00.
SECTION 6.10.    Sale and Leaseback Transactions. The Company will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any




69

--------------------------------------------------------------------------------





property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by the Company or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Company or such Subsidiary acquires or
completes the construction of such fixed or capital asset; provided, that such
sale in an aggregate amount with all such other sales shall not exceed
$100,000,000 during any fiscal year of the Company.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Company shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or in any respect if such representation or warranty is already qualified by
concepts of materiality) when made or deemed made;
(d)    (i) the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.03 (with respect to the Company’s
existence), 5.08 or 5.10 or in Article VI or (ii) the Company shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.01 or 5.02 and such failure shall continue unremedied for a period of five (5)
Business Days after the earlier of any of the chief executive officer,
president, any vice president or any Financial Officer of the Company becoming
aware of such failure or notice thereof by the Administrative Agent;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of any of the
chief executive officer, president, any vice president or any Financial Officer
of the Company becoming aware of such failure or notice thereof by the
Administrative Agent;
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period), and such failure shall continue
unremedied for a period of three (3) Business Days;
(g)    any event or condition occurs (i) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that enables
or permits the holder or holders of any Material




70

--------------------------------------------------------------------------------





Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, and, in the
case of this clause (g)(ii), such event or condition shall continue unremedied
for a period of three (3) Business Days; provided, that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Company or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Company or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $20,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) from and after the Effective Date;
(m)    a Change in Control shall occur; or
(n)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the Obligations, shall cease to be in full force and effect; or the
Company or any other Person shall contest in any manner the validity or
enforceability of any Loan Document; or the Company shall deny that it has any
or further liability or obligation under any Loan Document, or shall purport to
revoke, terminate or rescind any Loan Document;
then, and in every such event (other than an event with respect to the Company
or any Subsidiary (other than an Immaterial Subsidiary) described in clause (h)
or (i) of this Article), and at any time thereafter


71

--------------------------------------------------------------------------------





during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of the Required Revolving Lenders,
shall, and (y) with respect to clauses (ii) and (iii) below, at the request of
the Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the Commitments
(and the Letter of Credit Commitments), and thereupon the Commitments (and the
Letter of Credit Commitments) shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Company accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(j); and in case of any event
with respect to the Company or any Subsidiary (other than an Immaterial
Subsidiary) described in clause (h) or (i) of this Article, the Commitments (and
the Letter of Credit Commitments) shall automatically terminate and the
principal of the Loans then outstanding and the cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other
Obligations of the Company accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company. All of the Guaranteed Obligations (as
defined in the Guarantee Agreement) shall rank pari passu.
ARTICLE VIII

The Administrative Agent
SECTION 8.01.    Authorization and Action.
(a)    Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action on behalf of the
Lenders and the Issuing Banks, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and each Issuing Bank; provided, however, that
the Administrative Agent shall not be required to take any action on behalf of
the Lenders and the Issuing Banks that (i) the Administrative Agent in good
faith believes exposes it to liability unless the Administrative Agent receives
an indemnification satisfactory to it from the Lenders and the Issuing Banks
with respect to such action or (ii) is contrary to this Agreement or any other
Loan Document or applicable law, including any action that may be in violation
of the automatic stay under any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the




72

--------------------------------------------------------------------------------





Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any holder of any other
Obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any Co-Syndication Agent, any Co-Documentation Agent or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.






73

--------------------------------------------------------------------------------





(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.
(g)    The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights set forth in this Article VIII, none of the
Company or any Subsidiary, or any of their respective Affiliates, shall have any
rights as a third party beneficiary under any such provisions. Each holder of
any Obligations, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Guarantees of the Obligations provided under
the Loan Documents, to have agreed to the provisions of this Article VIII.
SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Company or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Company to perform its obligations hereunder or
thereunder.






74

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Company, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or each Issuing Bank
or any Dollar Amount thereof.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
the Company in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
SECTION 8.03.    Posting of Communications.
(a)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Company
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving


75

--------------------------------------------------------------------------------





or vetting the representatives or contacts of any Lender that are added to the
Approved Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks and the Company hereby approves distribution of the Communications through
the Approved Electronic Platform and understands and assumes the risks of such
distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
COMPANY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Company agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 8.04.    The Administrative Agent Individually. With respect to its
Commitments, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or any
other Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, an Issuing Bank or as one of the Required Lenders, as applicable.
The Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,


76

--------------------------------------------------------------------------------





trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
SECTION 8.05.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In each case, such appointment shall be subject to the prior
written approval of the Company (which approval may not be unreasonably withheld
and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 8.06.    Acknowledgement of Lenders and Issuing Banks.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the




77

--------------------------------------------------------------------------------





Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Company and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 8.07.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.






78

--------------------------------------------------------------------------------







(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that:
(i)    none of the Administrative Agent, or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, minimum usage fees, letter of
credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.




79

--------------------------------------------------------------------------------







ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company, to 400 Wood Road, Braintree, Massachusetts 02184,
Attention of Executive Vice President, Chief Financial Officer, Vice President,
Controller and Executive Vice President, General Counsel (Telecopy No. (781)
348-7504), with a copy to (which shall not constitute notice) White & Case LLP,
1221 Avenue of the Americas, New York, NY 10020-1095, Attention of Nicholas
Palumbo, Esq. (Telecopy No. (212) 354-8113);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Joyce King (Telecopy No. (888) 292-9533), and (B) in the case of
Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe Limited,
Floor 6, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention
of Manager: Loan Agency (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Alicia Schreibstein (Telecopy No. (631) 514-3222);
(iii)    if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., Treasury and Securities Services, 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Cassandra
Groves (Telecopy No. (312) 385-7107), with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention of Alicia Schreibstein
(Telecopy No. (631) 514-3222);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603, Attention of Joyce King (Telecopy No. (888) 292-9533), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Alicia Schreibstein (Telecopy No. (631) 514-3222); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by


80

--------------------------------------------------------------------------------







electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
(c)    Except as otherwise set forth in Section 5.01, unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by any Credit
Party in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Credit Parties under the
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by the Company therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment, as provided in Section 2.14(c) or pursuant to any fee letter
entered into by the Company in connection with this Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Company
and the Required Lenders or by the Company and the Administrative Agent with the
consent of the Required Lenders; provided, that no such agreement (including any
Incremental Term Loan Amendment) shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (except that neither (A) any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) or (B) any amendment entered into
pursuant to the terms of Section 2.14(c) shall constitute a reduction in the
rate of interest or fees for purposes of this clause (ii)), provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
provisions with respect to the application or amount of the default rate
described in Section 2.13(c) or waive any obligation of the Company to pay
interest or fees at such default rate, (iii) postpone the scheduled date of
payment or amortization of the principal amount of any Loan or LC Disbursement,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment (in each case excluding, for the avoidance of
doubt, mandatory prepayments under Section 2.11(c)), or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (iv) change Section 2.09(c) or Section
2.18(b) or (c) in a manner that would alter the ratable reduction of Commitments
or the pro rata sharing of payments required thereby, without the written


81

--------------------------------------------------------------------------------





consent of each Lender, (v) release the Company from its Obligations without the
written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or, except as provided in the
following clause (vii), any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included in the determination of Required Lenders on substantially the same
basis as the Commitments and the Revolving Loans are included on the Effective
Date), (vii) change the definition of “Required Revolving Lenders” or “Required
Term Lenders”, without the written consent of each Revolving Lender or each Term
Lender, respectively, (viii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than Lenders holding Loans of
any other Class, without the written consent of both the Required Revolving
Lenders and the Required Term Lenders, (ix) change the payment waterfall
provisions of Section 2.20(b) without the written consent of each Lender, (x)
release (A) the Company from its obligations under the Guarantee Agreement or
(ii) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee Agreement, except in the case of this clause (B)
in accordance with Section 6.03 or 9.17, without the written consent of each
Lender, (xi) change the definition of “Agreed Currency” without the written
consent of each Lender, or (xii) change the pari passu treatment of the
Guaranteed Obligations (as defined in the Guarantee Agreement) without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Banks or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Banks or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.20
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender).
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Company (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders. Nothing contained in this
Section 9.02(c) shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to participate in any such credit facilities.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Company shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by the Company hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment


82

--------------------------------------------------------------------------------





which would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender. Each party hereto agrees that
an assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (including
the reasonable and documented fees, charges and disbursements of one primary
counsel, one local and/or special counsel for each other relevant jurisdiction
or specialization, and additional counsel in light of actual conflicts of
interest) in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby shall be consummated), (ii)
all reasonable and documented out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
and documented out-of-pocket expenses incurred by the Credit Parties (including
the reasonable and documented fees, charges and disbursements of any counsel for
the Administrative Agent, any Issuing Bank or any Lender) in connection with the
enforcement or protection of its rights in connection with any Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during the continuation of any Event of Default
and in regard to any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    The Company shall indemnify each Credit Party and its Related Parties
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any Subsidiary, or
any Environmental Liability related in any way to the Company or any Subsidiary,
or (iv) any actual or prospective claim, litigation, investigation, arbitration
or proceeding relating to any of the foregoing, whether such claim, litigation,
investigation, arbitration or proceeding is brought by the Company or any
Subsidiary or any of their respective equity holders, affiliates or creditors or
any other third Person, and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party


83

--------------------------------------------------------------------------------





thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct or material breach of obligations of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by them to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the relevant Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the relevant
Issuing Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Company shall not assert,
and the Company hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, any Loan Document or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons all or a portion of its rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Company; provided, that the Company shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further, that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee, any other assignee;
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loans or
Revolving Commitment to an


84

--------------------------------------------------------------------------------





assignee that is a Revolving Lender immediately prior to giving effect to such
assignment, an Affiliate of such a Revolving Lender or an Approved Fund with
respect to such a Revolving Lender and (y) all or any portion of a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the Issuing Banks; provided, that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and
(D)    the Swingline Lender; provided, that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan;
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent; provided, that no such consent of the
Company shall be required if an Event of Default under clause (a), (b), (h), (i)
or (j) of Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    the assignee shall not be an Ineligible Institution.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the


85

--------------------------------------------------------------------------------





benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company
and the Credit Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided, that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of, or notice to, the Company, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Company
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any




86

--------------------------------------------------------------------------------





participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under United States Treasury
Regulations Section 5f.103-1(c) and Proposed Treasury Regulations 1.163-5(b) (or
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of any Loan Document or any provision thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent or the Arrangers and
(ii) the reductions of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective




87

--------------------------------------------------------------------------------





when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, e-mailed pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.






88

--------------------------------------------------------------------------------





(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
Lender relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.
(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Company or its properties in the courts of any
jurisdiction.
(d)    The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’




89

--------------------------------------------------------------------------------





directors, officers, employees and agents, including accountants, legal counsel
and other advisors, in connection with its rights and obligations under this
Agreement and the other Loan Documents (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
Obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein, with the consent of the Company or (g) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Credit Party
on a non-confidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to any Credit Party on a nonconfidential basis prior to
disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers of credit facilities to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13.    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.14.    Authorization to Distribute Certain Materials to Public-Siders.




90

--------------------------------------------------------------------------------





(a)    If the Company does not file this Agreement with the SEC, then the
Company hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the other Loan Documents to all Lenders, including
their Public-Siders. The Company acknowledges its understanding that
Public-Siders and their firms may be trading in any of the Company’s securities
while in possession of the Loan Documents.
(b)    The Company represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.16.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Patriot Act.
SECTION 9.17.    Release of Subsidiary Guarantors. A Subsidiary Guarantor shall
be released from its obligations under the Guarantee Agreement (a) automatically
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary or (b) upon the
request of the Company if such Subsidiary is no longer a Material Domestic
Subsidiary and, after giving effect to such release, the Company would remain in
compliance with the last sentence of Section 5.10; provided, that if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any release pursuant to this Section, the Administrative Agent shall (and
is hereby irrevocably authorized by each Lender to) execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party may
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
SECTION 9.18.    No Advisory or Fiduciary Responsibility. The Company
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the Loan Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other person. The Company agrees that it will not assert any
claim




91

--------------------------------------------------------------------------------





against any Credit Party based on an alleged breach of fiduciary duty by such
Credit Party in connection with this Agreement and the transactions contemplated
hereby. Additionally, the Company acknowledges and agrees that no Credit Party
is advising the Company as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Company shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Company
with respect thereto.
The Company further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Company and other companies with which the Company may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
In addition, the Company acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Company may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Company by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Company in connection with the performance by such Credit
Party of services for other companies, and no Credit Party will furnish any such
information to other companies. The Company also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Company, confidential information
obtained from other companies.
SECTION 9.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or




92

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]






93

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
HAEMONETICS CORPORATION
 
 
 
 
 
 
 
By:
/s/ William P. Burke
 
 
 
Name:


William P. Burke
 
 
 
Title:
Vice President,
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
JPMORGAN CHASE BANK, N.A., as a Lender, as the Swingline Lender, as an Issuing
Bank and as the Administrative Agent
 
 
 
 
 
 
 
By:
/s/ D. Scott Farquhar
 
 
 
Name:


D. Scott Farquhar
 
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as a Lender, as an Issuing Bank and as a Co-Syndication Agent
 
 
 
 
 
 
 
By:
/s/ Stephanie Epkins
 
 
 
Name:


Stephanie Epkins
 
 
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    




Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------





 
 
CITIZENS BANK, N.A., as a Lender, as an Issuing Bank and as a Co-Syndication
Agent
 
 
 
 
 
 
 
By:
/s/ Caroline Conole
 
 
 
Name:


Caroline Conole
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    


Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
BANK OF AMERICA, N.A., as a Lender and as a Co-Documentation Agent
 
 
 
 
 
 
 
By:
/s/ John F. Lynch
 
 
 
Name:


John F. Lynch
 
 
 
Title:
S.V.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    
    


Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Co-Documentation Agent
 
 
 
 
 
 
 
By:
/s/ Sasha Stein
 
 
 
Name:


Sasha Stein
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    


    
    




Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a Co-Documentation Agent
 
 
 
 
 
 
 
By:
/s/ Maria Massimino
 
 
 
Name:


Maria Massimino
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
TD BANK, N.A., as a Lender and as a Co-Documentation Agent
 
 
 
 
 
 
 
By:
/s/ Shreya Shah
 
 
 
Name:


Shreya Shah
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    


Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------







 
 
MUFG UNION BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Kevin Wood
 
 
 
Name:


Kevin Wood
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Signature Page to Credit Agreement
Haemonetics Corporation

--------------------------------------------------------------------------------






Schedule 2.01A




Commitments


Lender
Revolving Commitment
Term Loan Commitment
JPMorgan Chase Bank, N.A.
$55,000,000
$55,000,000
Citibank, N.A.
$55,000,000
$55,000,000
Citizens Bank, N.A.
$55,000,000
$55,000,000
Bank of America, N.A.
$41,250,000
$41,250,000
HSBC Bank USA, National Association
$41,250,000
$41,250,000
U.S. Bank National Association
$41,250,000
$41,250,000
TD Bank, N.A.
$41,250,000
$41,250,000
MUFG Union Bank, N.A.
$20,000,000
$20,000,000
Total
$350,000,000
$350,000,000









Schedule 2.01A

--------------------------------------------------------------------------------






Schedule 2.01B


Letter of Credit Commitments


Issuing Bank
Letter of Credit Commitment
JPMorgan Chase Bank, N.A.
$10,000,000
Citibank, N.A.
$10,000,000
Citizens Bank, N.A.
$10,000,000
Total
$30,000,000







Schedule 2.01B

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2 below.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    _________________________



2.
Assignee:     _________________________

[and is an [Affiliate][Approved Fund] of [identify Lender]1]


3.
Borrower:    Haemonetics Corporation, a Massachusetts corporation



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of June 15, 2018, among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time



 
 
 
 
 
1 Select as applicable.
 
 
 





EXHIBIT A – PAGE 1

--------------------------------------------------------------------------------





6.
Assigned Interest:



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned3
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%



[7.
Trade Date:    _____________ ___, 20___]5 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:                        
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:                         
Name:
Title:


 
 
 
 
 
2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loans,” etc.).
3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





EXHIBIT A – PAGE 2

--------------------------------------------------------------------------------





[Consented to and]6 Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:                         
Name:
Title:




[Consented to:]7 


JPMORGAN CHASE BANK, N.A.,
as [Swingline Lender] [Issuing Bank]




By:                         
Name:
Title:


[OTHER ISSUING BANKS]8 


[Consented to:]


HAEMONETICS CORPORATION9 




By:                         
Name:
Title:


 
 
 
 
 
6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
7  To be added only if the consent of the Swingline Lender and/or Issuing Banks
is required by the terms of the Credit Agreement.
8 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.
9 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.





EXHIBIT A – PAGE 3

--------------------------------------------------------------------------------





ANNEX 1


[____________________]10 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and the Administrative Agent, any arranger
of the credit facilities evidenced by the Credit Agreement or any other Lender
and their respective Related Parties and based on such documents and information
as it deems appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, and (vii)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any arranger of the credit
facilities evidenced by the Credit Agreement, the Assignor or any other Lender
and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the
10 Describe Credit Agreement at option of Administrative Agent.



EXHIBIT A – PAGE 4

--------------------------------------------------------------------------------





 
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






EXHIBIT A – PAGE 5

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: _______________,


To:    JPMorgan Chase Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 15, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the [___________] of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]


1.    [Attached hereto as Schedule 1 are the][The] year-end audited consolidated
financial statements and year-over-year comparisons required by Section 5.01(a)
of the Credit Agreement as of the end of and for the fiscal year of the Company
ended as of the Financial Statement Date set forth above, together with the
report and opinion of independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception, or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied[, have each been electronically delivered to the
Administrative Agent pursuant to the terms of Section 5.01 of the Credit
Agreement].
[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    [Attached hereto as Schedule 1 are the][The] unaudited consolidated
financial statements and year-over-year comparisons required by Section 5.01(b)
of the Credit Agreement as of the end of and for the fiscal quarter and the
then-elapsed portion of the fiscal year of the Company ended as of the Financial
Statement Date set forth above [have been electronically delivered to the
Administrative Agent pursuant to the terms of Section 5.01 of the Credit
Agreement]. Such financial statements fairly present in all material respects
the financial condition and results of operations of the Company and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
2.    
[select one:]


[No Default or Event of Default has occurred and is continuing.]
--or--


EXHIBIT B – PAGE 1

--------------------------------------------------------------------------------







[The following is a list of each Default or Event of Default and its nature and
status: [DESCRIBE].]
3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto (and in the file furnished herewith, which file contains the
financial covenant component information set forth on said Schedule 2 for each
fiscal quarter in the Reference Period described on said Schedule 2, including
any pro forma adjustments thereto) are true and accurate on and as of the date
hereof.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of [_____________], 20[___].
HAEMONETICS CORPORATION




By:                        
Name:
Title:




EXHIBIT B – PAGE 2

--------------------------------------------------------------------------------





For the Quarter/Year ended [_____________], 20[___] (“Statement Date”)


SCHEDULE 2
to the Compliance Certificate
($ in 000’s)




1.    Section 6.09(b) – Consolidated Interest Coverage Ratio:
 
A.    Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Reference Period”):
 
(i)    Consolidated Net Income for such Reference Period:
$      
plus
 
(ii)    without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such Reference Period:
 
(a)    Consolidated Interest Expense:
$      
(b)    the provision for federal, state, local and foreign income taxes:


$      
(c)    depreciation expense or write-down of tangible assets:
$      
(d)    amortization or write-down of intangibles (including goodwill) and
organization costs:


$      
(e)    in connection with Permitted Acquisitions or otherwise, each of the
following, without duplication: unusual or non-recurring costs, charges or
expenses, restructuring charges, costs or expenses (including new reserves or
adjustments to existing reserves), costs associated with increasing the value of
acquired inventory under GAAP, severance costs, relocation costs, integration
costs, other business optimization expenses or reserves, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities) – not to exceed an amount for such Reference Period not to exceed
the greater of 15% of Consolidated EBITDA (calculated after giving effect to
such add-back) and $30,000,000:


































$      
(f)    if such Reference Period includes the Effective Date, transaction costs
related to the Transactions:


$      
(g)    if such Reference Period includes the date on which a Permitted
Acquisition closes, transaction costs related to such Permitted Acquisition – up
to $10,000,000 per Permitted Acquisition:






$      
 
 
 
 



EXHIBIT B – PAGE 3

--------------------------------------------------------------------------------





(h)    non-cash losses on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business):




$      
(i)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests of Company, the granting of options for Equity
Interests in Company, the granting of appreciation rights and similar
arrangements in respect of Equity Interests in Company (including any repricing,
amendment, modification, substitution or change of any such Equity Interest or
similar arrangements):


















$      
(j)    expenses, charges or losses to the extent indemnified or insured by a
third party reasonably acceptable to the Administrative Agent (excluding the
Company and the Subsidiaries), including those covered by indemnification
provisions in connection with the Transactions and Permitted Acquisitions, to
the extent (A) the Company has determined that there is a reasonable basis for
such coverage, (B) coverage has not been denied and (C) such amounts are
actually reimbursed by such third party in cash within one hundred eighty (180)
days after the related amount is first added back to Consolidated EBITDA
pursuant to this paragraph (and if not so reimbursed within such one hundred
eighty (180) day period, such amount shall be deducted from Consolidated EBITDA
during the applicable future period):






























$      
(k)    in connection with a Permitted Acquisition, without duplication, the
amount of net cost savings and synergies projected by the Company in good faith
to be realized as a result of specified actions taken or expected to be taken
and calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of such Reference Period, net of the amount
of actual benefits realized from such actions; provided, that (A) such cost
savings and synergies are permitted to be reflected in financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, and (B) the chief financial officer of the Company shall have certified
to the Administrative Agent that (1) such cost savings and synergies are
reasonably identifiable and factually supportable, reasonably attributable to
the actions specified and reasonably anticipated to result from such actions,
(2) such actions have been taken, initiated or are reasonably expected to be
taken and (3) the benefits resulting therefrom are anticipated by the Company to
be realized within twelve (12) months after the date of such Permitted
Acquisition:












































$      
(l)    Sum of Lines I.A(ii)(a) through (k):
$      
 
 
 
 



EXHIBIT B – PAGE 4

--------------------------------------------------------------------------------





Minus
 
(iii)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such Reference
Period:
 
(a)    federal, state, local and foreign income tax credits and refunds (to the
extent not netted from tax expense):
$      
(b)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period):








$      
(c)    gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business):




$      
(d)    non-recurring income or gains from discontinued operations:


$      
(e)    other extraordinary, unusual or non-recurring income or gains:


$      
(f)    any cash payments made during such period in respect of items initially
added back in Lines I.A(ii)(h) and (i) on the basis that they were non-cash,
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred:








$      
(g)    all reversals that reduce any reserve that was accrued in a prior period
(but only to the extent amounts in respect of such accrual were added back in
determining Consolidated EBITDA pursuant to Line 1.A(ii) during such Reference
Period)








$      
(h)    Sum of Lines I.A(iii)(a) through (g):
$      
(iv)    Consolidated EBITDA for such Reference Period (Line I.A(i) plus Line
I.A(ii)(l) minus Line I.A(iii)(h))


$      
B.    Consolidated Interest Expense for such Reference Period:
$      
C.    Consolidated Interest Coverage Ratio (Line I.A(iv) ÷ Line I.B):
______ to 1.00
D.    Minimum Required:
4.00 to 1.00
E.    Compliance:
Yes No
2.    Section 6.09(a) – Consolidated Leverage Ratio:
 
A.    Consolidated Total Debt:
 
(i)    Obligations for borrowed money:
$      
(ii)    Obligations evidenced by bonds, debentures, notes or similar
instruments:


$      
(iii)    Obligations upon which interest charges are customarily paid:
$      
(iv)    Obligations under conditional sale or other title retention agreements
relating to property acquired:


$      
(v)    Obligations in respect of the deferred purchase price of property or
services (excluding current accounts payable incurred in the ordinary course of
business):




$      



EXHIBIT B – PAGE 5

--------------------------------------------------------------------------------





(vi)    Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired, whether or not the Indebtedness
secured thereby has been assumed:








$      
(vii)    Guarantees of Indebtedness of another Person:
$      
(viii)    Capital Lease Obligations:
$      
(ix)    Obligations, contingent or otherwise, as an account party in respect of
letters of credit and letters of guaranty (excluding obligations in respect of
trade letters of credit and letters of guaranty supporting trade and similar
accounts payable arising in the ordinary course of business):








$      
(x)    Obligations, contingent or otherwise, in respect of bankers’ acceptances:


$      
(xi)    Sum of Lines 2.A(i) through (x), without duplication:
$      
B.    Consolidated EBITDA for such Reference Period (From Line I.A(iv)):
$      
C.    Consolidated Leverage Ratio (Line II.A(xi) ÷ Line II.B):
______ to 1.00
D.    Maximum Permitted:
[3.50]11 to 1.00
E.    Compliance:
Yes No
 
 





11 Insert maximum Consolidated Leverage Ratio permitted pursuant to Section
6.09(a) at such time.





EXHIBIT B – PAGE 6

--------------------------------------------------------------------------------






EXHIBIT C-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 15, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                        
Name:
Title:


Date: _____________ ____, 20[___]






EXHIBIT C-1 – PAGE 1

--------------------------------------------------------------------------------






EXHIBIT C-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 15, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
Name:
Title:


Date: _____________ ____, 20[___]






EXHIBIT C-2 – PAGE 1

--------------------------------------------------------------------------------






EXHIBIT C-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 15, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
Name:
Title:


Date: _____________ ____, 20[___]






EXHIBIT C-3 – PAGE 1

--------------------------------------------------------------------------------






EXHIBIT C-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of June 15, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:                        
Name:
Title:


Date: _____________ ____, 20[___]






EXHIBIT C-4 – PAGE 1

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF INCREASING LENDER SUPPLEMENT – EXISTING LENDER


INCREASING LENDER SUPPLEMENT, dated _____________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
June 15, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Haemonetics Corporation, a
Massachusetts corporation (the “Company”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
defined in the Credit Agreement.
W I T N E S S E T H


WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments and/or one or more additional
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and
WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [and] [participate
in a tranche of Incremental Term Loans] under the Credit Agreement by executing
and delivering to the Company and the Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.
The undersigned Increasing Lender agrees, subject to the terms and conditions of
the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its Revolving Commitment equal to $[__________]] [and] [participate in
an Incremental Term Loan with a commitment amount equal to $[__________] with
respect thereto].



2.
The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are and shall be
satisfied both before and immediately after giving effect to such increase in
the Revolving Commitments and/or tranche of Incremental Term Loans and (B) the
Company is and shall be in pro forma compliance with the Consolidated Leverage
Ratio covenant set forth in Section 6.09(a) of the Credit Agreement as
determined in the manner required by Section 2.21 of the Credit Agreement.



3.
This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.



EXHIBIT D – PAGE 1

--------------------------------------------------------------------------------







4.
This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]




By:                        
Name:
Title:






Accepted and agreed to as of the date first written above:


HAEMONETICS CORPORATION




By:                         
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:                         
Name:
Title:






EXHIBIT D – PAGE 2

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF AUGMENTING LENDER SUPPLEMENT – NEW LENDER


AUGMENTING LENDER SUPPLEMENT, dated ___________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of June 15, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Haemonetics Corporation, a Massachusetts corporation (the “Company”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(the “Administrative Agent”). Capitalized terms used herein and not defined
herein shall have the meanings defined in the Credit Agreement.
W I T N E S S E T H


WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent [and the
Swingline Lender and the Issuing Banks], by executing and delivering to the
Company and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.
The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[__________]]
[and] [a commitment with respect to Incremental Term Loans of $[__________]].



2.
The undersigned Augmenting Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement, (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) and 5.01(b) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement, (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto, (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto, and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.



3.
The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:



[_____________]


EXHIBIT E – PAGE 1

--------------------------------------------------------------------------------







4.
The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are and shall be
satisfied both before and immediately after giving effect to such increase in
the Revolving Commitments and/or tranche of Incremental Term Loans and (B) the
Company is and shall be in pro forma compliance with the Consolidated Leverage
Ratio covenant set forth in Section 6.09(a) of the Credit Agreement as
determined in the manner required by Section 2.21 of the Credit Agreement.



5.
This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.



6.
This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.



[remainder of this page intentionally left blank]


EXHIBIT E – PAGE 2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]




By:                        
Name:
Title:






Accepted and agreed to as of the date first written above:


HAEMONETICS CORPORATION




By:                         
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:                         
Name:
Title:


[JPMORGAN CHASE BANK, N.A.,
as Swingline Lender and Issuing Bank]




By:                         
Name:
Title:


[OTHER ISSUING BANKS]








EXHIBIT E – PAGE 3

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF BORROWING REQUEST


[ADDRESS FOR BORROWINGS DENOMINATED IN U.S. DOLLARS:]


JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 South Dearborn Street, 7th Floor
Chicago, IL 60603
Attention: Nan Wilson
Fax: (888) 292-9533


[ADDRESS FOR BORROWINGS DENOMINATED IN FOREIGN CURRENCIES:]


J.P. Morgan Europe Limited
Floor 6
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
Attention of Manager: Loan Agency
Fax: 44 207 777 2360


[COPY FOR ALL BORROWINGS:]


Copy to:


JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Alicia Schreibstein
Fax: (631) 514-3222




_____________ ____, 20___


Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of June 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Haemonetics Corporation, a Massachusetts corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings defined in the Credit Agreement.
This notice constitutes a Borrowing Request, and the Company hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:


EXHIBIT F – PAGE 1

--------------------------------------------------------------------------------





(i)
The Loans comprising such Borrowing are [ABR Revolving Loans][Eurodollar
Revolving Loans][ABR Term Loans][Eurodollar Term Loans]12.



(ii)
The aggregate amount of such Borrowing is [_________]13.



(iii)
The date of such Borrowing (which is a Business Day) is [_________].



(iv)
[The initial Interest Period applicable to such Borrowing is [_________]
months.]14 



(v)
[The Agreed Currency applicable to such Borrowing is [_________].]15 



(vi)
The location and number of the Company’s account to which funds are to be
disbursed:16 



Bank Name:.    
Bank Address:    
ABA number:    
Account number:    
Account Name:    
SWIFT CODE: (if needed)


The Company hereby certifies that the conditions specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement have been satisfied.
Very truly yours,


HAEMONETICS CORPORATION




By:                         
Name:
Title:


12 If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing,
and in the case of a Borrowing denominated in a Foreign Currency, the requested
Borrowing shall be a Eurodollar Borrowing.
13 For Revolving Borrowings, please refer to required minimum/multiple borrowing
amounts set forth in Section 2.02(c) of the Credit Agreement.
14 Applicable to Eurodollar Borrowings only. Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months (or, if
available from all applicable Lenders, twelve months). If no Interest Period is
specified, then the Company shall be deemed to have selected an Interest Period
of one month’s duration.
15 Applicable to Eurodollar Revolving Borrowings only. If no denomination is
specified, then the requested Borrowing shall be denominated in U.S. Dollars.
16 Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.





EXHIBIT F – PAGE 2